                              Case 5:18-cv-07182-EJD Document 1 Filed 11/28/18 Page 1 of 53



                     1   John V. Picone III (State Bar No. 187226)
                         jpicone@hopkinscarley.com
                     2   Jeffrey M. Ratinoff (State Bar No. 197241)
                         jratinoff@hopkinscarley.com
                     3   HOPKINS & CARLEY
                         A Law Corporation
                     4   The Letitia Building
                         70 South First Street
                     5   San Jose, CA 95113-2406
                     6   mailing address:
                         P.O. Box 1469
                     7   San Jose, CA 95109-1469
                         Telephone:    (408) 286-9800
                     8   Facsimile:    (408) 998-4790
                     9   Attorneys for Plaintiff
                         NEO4J, INC.
                 10

                 11                                         UNITED STATES DISTRICT COURT

                 12                                    NORTHERN DISTRICT OF CALIFORNIA

                 13      NEO4J, INC., a Delaware corporation,               CASE NO. 5:18-cv-7182
                 14                            Plaintiff,                   COMPLAINT FOR: (1) TRADEMARK
                                                                            INFRINGEMENT; (2) FALSE
                 15      v.                                                 DESIGNATION OF ORIGIN; (3) FALSE
                                                                            ADVERTISING; (4) FEDERAL AND
                 16      PURETHINK LLC, a Delaware limited                  STATE UNFAIR COMPETITION; (5)
                         liability company, IGOV INC., a Virginia           BREACH OF CONTRACT; AND (6)
                 17      corporation, and JOHN MARK SUHY, an                INVASION OF PRIVACY
                         individual,
                 18                                                         DEMAND FOR JURY TRIAL
                 19                            Defendants.
                 20

                 21               Plaintiff Neo4j, Inc. (“Plaintiff” or “Neo4j”) hereby brings the present action against

                 22      Defendants PureThink LLC, iGov Inc., and John Mark Suhy (collectively “Defendants”) and

                 23      alleges as follows:

                 24                                              NATURE OF ACTION

                 25               1.     This is an action for damages and injunctive relief arising out of Defendants’

                 26      infringement of Plaintiff’s registered trademarks, acts amounting to unfair competition, breaches

                 27      of contract, and invasion of privacy.

                 28      ///
H OPKINS & C ARLEY       842\3151570.6
  ATTORNEYS AT LAW
                         COMPLAINT FOR TRADEMARK INFRINGEMENT, UNFAIR COMPETITION, FALSE ADVERTISING,
      SAN JOSE
                         FALSE DESIGNATION OF ORIGIN, AND INVASION OF PRIVACY
                             Case 5:18-cv-07182-EJD Document 1 Filed 11/28/18 Page 2 of 53



                     1                                              THE PARTIES
                     2            2.     Plaintiff is a corporation organized under the laws of the State of Delaware with its
                     3   principal place of business in San Mateo, California. Plaintiff originally incorporated as Neo
                     4   Technology, Inc. and then changed its name to Neo4j, Inc. in or about July 2017. Plaintiff is the
                     5   graph company behind the number one platform for connected data, marketed and sold under the
                     6   name Neo4j®. The Neo4j® graph platform helps organizations make sense of their data by
                     7   revealing how people, processes and digital systems are interrelated. This connections-first
                     8   approach powers intelligent applications tackling challenges such as artificial intelligence, fraud
                     9   detection, real-time recommendations and master data.
                 10               3.     Plaintiff boasts the world’s largest dedicated investment in native graph
                 11      technology. It has more than 300 commercial customers, including global enterprises like
                 12      Walmart, Comcast, Cisco, eBay, and UBS use Neo4j® to create a competitive advantage from
                 13      connections in their data. Plaintiff also does substantial business with government agencies,
                 14      including a number of agencies within the United States Government.
                 15               4.     Defendant PureThink LLC (“PureThink”) is a limited liability company organized
                 16      under the laws of the State of Delaware with a principal place of business in Reston, Virginia.
                 17      PureThink purports to be a software development company and was previously an authorized
                 18      Neo4j® Solution Partner. PureThink is no longer an authorized Neo4j® Solution Partner and
                 19      Plaintiff is informed and believes that PureThink is currently a shell entity maintained by the
                 20      other defendants and is not currently conducting or engaged in any meaningful business activities.
                 21               5.     Plaintiff is informed and believes, and thereon alleges, that Defendant iGov Inc.
                 22      (“iGov”) is a corporation organized under the laws of the Commonwealth of Virginia with a
                 23      principal place of business in Reston, Virginia. Plaintiff is informed and believes, and thereon
                 24      alleges, that iGov is software development and consulting company that focuses on large-scale
                 25      graph and AI solutions, which competes with Neo4j® and its authorized Solution Partners.
                 26      Plaintiff is further informed and believes that iGov is the assignee and successor-in-interest to
                 27      PureThink, or otherwise acquired substantially all of PureThink’s assets sometime in mid-2017.
                 28      ///
H OPKINS & C ARLEY       842\3151570.6                                    -2-
  ATTORNEYS AT LAW
                         COMPLAINT FOR TRADEMARK INFRINGEMENT, UNFAIR COMPETITION, FALSE ADVERTISING,
      SAN JOSE
                         FALSE DESIGNATION OF ORIGIN, AND INVASION OF PRIVACY
                             Case 5:18-cv-07182-EJD Document 1 Filed 11/28/18 Page 3 of 53



                     1            6.       Plaintiff is informed and believes, and based thereon alleges, that Defendant John
                     2   Mark Suhy (“Suhy”) is an individual residing in Reston, Virginia. Plaintiff is further informed
                     3   and believes that Suhy is the sole member and manager of PureThink. Plaintiff is also informed
                     4   and believes that Suhy is the sole shareholder of iGov, as well as an officer and director of iGov.
                     5                                       ALTER EGO ALLEGATIONS
                     6            7.       Plaintiff is informed and believes, and based thereon alleges, that at all times herein
                     7   mentioned there existed a unity of interest and ownership between iGov and PureThink. Any
                     8   individuality and separateness between iGov and PureThink ceased and/or never existed, and
                     9   iGov is the alter ego of PureThink, in that, among other reasons, and that iGov was conceived,
                 10      intended, and used by Suhy and PureThink as a device to avoid liability and that PureThink is so
                 11      inadequately capitalized that, compared with the business done by iGov and the risk of loss
                 12      attendant thereon, such capitalization was illusory and/or trifling.
                 13               8.       Plaintiff is informed and believes, and based thereon allege, that at all times herein
                 14      mentioned that PureThink is a mere shell instrumentality maintained to protect iGov. It now
                 15      carries on its business in the company name exactly as PureThink and Suhy had conducted it
                 16      previous to iGov’s formation and/or previous to them acquiring a controlling interest in iGov
                 17      and/or previous to becoming promoters thereof, exercised complete control and dominance of the
                 18      business done by PureThink and now iGov to such an extent that any individuality or
                 19      separateness of PureThink and iGov at all times herein mentioned did and do not exist.
                 20               9.        For example, PureThink and iGov originally shared the same principal place of
                 21      business at 1902 Campus Commons Drive, Suite 101, Reston, VA 20191. Likewise, PureThink
                 22      and iGov still share the same customer support number, 1-855-979-7771.
                 23               10.       PureThink and iGov’s websites are also virtually identical and contain much of the
                 24      same verbiage, such as their core philosophies and results:
                 25                      To help you succeed, we believe in working closely and cooperatively
                                         with our clients. Our goal is to ensure everyone on the same page
                 26                      regarding project status, methods and tasks. Our approach is to develop
                                         software according to an Agile methodology which means we emphasize
                 27                      people and interaction rather than complicated processes and endless
                 28                      documentation.
H OPKINS & C ARLEY       842\3151570.6                                       -3-
  ATTORNEYS AT LAW
                         COMPLAINT FOR TRADEMARK INFRINGEMENT, UNFAIR COMPETITION, FALSE ADVERTISING,
      SAN JOSE
                         FALSE DESIGNATION OF ORIGIN, AND INVASION OF PRIVACY
                            Case 5:18-cv-07182-EJD Document 1 Filed 11/28/18 Page 4 of 53



                     1                                                    ***
                     2                Our mission is to bring the greatest value to our clients by leveraging our
                                      considerable depth of resources and experience. We align our approach to
                     3                the specific business drivers of each business we work with whom we
                                      tailor solutions to best suit different cultural environments, industries, and
                     4                market conditions. We focus on business strategy implementation, not
                     5                business strategy development.

                     6   Compare https://purethink.com/about.html and https://igovsol.com/about.html.

                     7          11.      Plaintiff is informed and believes, and based thereon allege, that other components

                     8   from PureThink’s website were ported over to iGov’s website.

                     9          12.      Plaintiff is informed and believes, and based thereon allege, that adherence to the

                 10      fiction of the separate existence of iGov as an entity distinct from PureThink would permit an

                 11      abuse of the privilege of formation and would sanction fraud and/or promote injustice, and that

                 12      among other circumstances, Suhy and PureThink caused monetary and other assets to be

                 13      withdrawn and/or transferred from PureThink without any consideration, or with insufficient

                 14      consideration, to iGov, all for the purposes of avoiding liability and preventing attachment and

                 15      execution by creditors, including Plaintiff, thereby rendering PureThink insolvent and unable to

                 16      fully perform its obligations; and at all times herein mentioned, was not so capitalized, solvent

                 17      and unable to fully perform any obligations undertaken by as set further herein.

                 18                                        JURISDICTION AND VENUE

                 19             13.      The jurisdiction of this Court over the subject matter of this action is predicated,

                 20      pursuant to 28 U.S.C. § 1331, on the fact that Plaintiff presents a civil action arising under the

                 21      Federal Trademark Act (the “Lanham Act”), 15 U.S.C. § 1051 et seq. The remainder of

                 22      Plaintiff’s claims are subject to the jurisdiction of this Court, pursuant to 28 U.S.C. §§ 1338(b)

                 23      and 1367, because the claims are joined with one or more substantial and related claims under the

                 24      Lanham Act.

                 25             14.      This action arises out of wrongful acts committed by Defendants in California and

                 26      this District, which acts subject Defendants to the personal jurisdiction of this Court. Plaintiff is

                 27      informed and believes, and based thereon alleges that Defendants specifically target consumers

                 28      and derive substantial revenue within California and this District, and expect their actions to have
H OPKINS & C ARLEY       842\3151570.6                                  -4-
  ATTORNEYS AT LAW
                         COMPLAINT FOR TRADEMARK INFRINGEMENT, UNFAIR COMPETITION, FALSE ADVERTISING,
      SAN JOSE
                         FALSE DESIGNATION OF ORIGIN, AND INVASION OF PRIVACY
                             Case 5:18-cv-07182-EJD Document 1 Filed 11/28/18 Page 5 of 53



                     1   consequences within California and this District. For all of these reasons, personal jurisdiction
                     2   over Defendants exists.
                     3            15.       Venue is proper in the Northern District of California pursuant to 28 U.S.C. § 1391
                     4   as Defendants engage in infringing activities and acts of unfair competition in this District. In
                     5   addition, Defendants have on a continual basis committed the wrongful acts alleged below within
                     6   this District, in business interactions purposefully elicited by Defendants with or directed to
                     7   residents of the district, all of which has harmed and continues to harm Plaintiff within this
                     8   District.
                     9            16.       At least one defendant, PureThink, entered into a Solution Partner Agreement
                 10      (“the Partner Agreement”) with Plaintiff, which is subject to the claims asserted herein and
                 11      contains a provision wherein it effectively agreed and consented to jurisdiction within California
                 12      and specifically a court within the Northern District of California.
                 13                                        INTRADISTRICT ASSIGNMENT
                 14               17.       Pursuant to Northern District Local Rule 3-2(c) and Northern District General
                 15      Order 44, venue in this action is proper in any Courthouse in this District because this case is
                 16      brought under the Lanham Act and involves intellectual property rights.
                 17                                               THE NEO4J® BRAND
                 18               18.       Plaintiff was formed in 2000 after its founders encountered performance problems
                 19      with relational database management systems (RDMS). Plaintiff then developed a graph database
                 20      management system developed under the Neo4j® brand and quickly became the industry leader
                 21      in graph database solutions and software.
                 22               19.       In conjunction with its business, Plaintiff filed for and obtained several federally
                 23      registered trademarks. Specifically, Plaintiff is the owner of U.S. Trademark Registration No.
                 24      4,784,280 for the word mark “NEO4J” covering the following goods and services:
                 25                     (IC 009) Computer programs for managing, storing, and accessing data from a
                                         database, analyzing data in computer databases for business purposes, processing in
                 26                      the nature of updating data in computer databases, and visualizing in the nature of
                                         creating graphs from data stored in databases; computer programs for storing,
                 27                      managing, and querying data from databases on computers, computer networks, and
                                         global computer networks.
                 28
H OPKINS & C ARLEY       842\3151570.6                                       -5-
  ATTORNEYS AT LAW
                         COMPLAINT FOR TRADEMARK INFRINGEMENT, UNFAIR COMPETITION, FALSE ADVERTISING,
      SAN JOSE
                         FALSE DESIGNATION OF ORIGIN, AND INVASION OF PRIVACY
                             Case 5:18-cv-07182-EJD Document 1 Filed 11/28/18 Page 6 of 53



                     1                  (IC 035) Consulting services and advice in the field of updating and maintenance of
                                         data in computer databases.
                     2
                                        (IC 041) Educational services, namely, conducting training classes, certification
                     3                   training, workshops, tutorial sessions, and online classes in the fields of designing
                                         computer databases and updating and maintenance of data in computer databases, and
                     4                   distributing course materials in connection therewith; providing training services in
                                         the fields of designing computer databases and updating and maintenance of data in
                     5                   computer databases, and distributing course materials in connection therewith.
                     6                  (IC 042) Providing a web site featuring technology that enables end users to store,
                                         manage, and query data from databases on computers, computer networks, and global
                     7                   computer networks; cloud computing featuring software for use in managing, storing,
                                         and accessing data from a database, analyzing data in computer databases for business
                     8                   purposes, processing in the nature of updating data in computer databases, and
                                         visualizing in the nature of creating graphs from data stored in databases; Technical
                     9                   support services, namely, installation, administration, and troubleshooting of database
                                         applications; Computer services, namely, providing consultation services and advice
                 10                      in the fields of designing computer databases.
                 11                     (IC 045) Consulting services and advice in the field of maintaining the security and
                                         integrity of databases.
                 12

                 13               20.       Plaintiff first used the NEO4J® mark in June 2006 and first used that mark in

                 14      commerce in May 2007, and has continually used the NEO4J® mark since being published by the

                 15      USPTO in May 2015 and issued on August 4, 2015. A true and correct copy of U.S. Trademark

                 16      Registration No. 4,784,280 is attached hereto as Exhibit A.

                 17               21.       Plaintiff has spent considerable effort and investment in the NEO4J® mark and

                 18      brand, which as a result have become widely known and are closely identified with Plaintiff and

                 19      represent substantial, valuable goodwill.

                 20                                  NEO4J’S AGREEMENT WITH PURETHINK

                 21               22.       On or about September 30, 2014, Plaintiff and PureThink entered into the Partner

                 22      Agreement. Under the Partner Agreement, PureThink agreed to provide first and second line

                 23      support to end-users of NEO4J® software in exchange for annual partner program fees and

                 24      shared revenue as specified in the Partner Agreement.

                 25               23.       Under Section 4.1 of the Partner Agreement, Plaintiff provided PureThink with a

                 26      non-exclusive, non-transferable limited license during the term of that agreement to, inter alia,

                 27      “use [Plaintiff’s] trademarks solely to market and promote the Products in accordance with the

                 28      terms of [the Partner Agreement].”
H OPKINS & C ARLEY       842\3151570.6                                      -6-
  ATTORNEYS AT LAW
                         COMPLAINT FOR TRADEMARK INFRINGEMENT, UNFAIR COMPETITION, FALSE ADVERTISING,
      SAN JOSE
                         FALSE DESIGNATION OF ORIGIN, AND INVASION OF PRIVACY
                            Case 5:18-cv-07182-EJD Document 1 Filed 11/28/18 Page 7 of 53



                     1           24.      On or about May 30, 2017, Plaintiff provided PureThink with a formal notification
                     2   of PureThink’s material breaches of the Partner Agreement and a demand to cure such breaches
                     3   pursuant to Section 7.2 thereof. PureThink’s material breaches included using NEO4J® open
                     4   source products and distributing and performing services on, and continuing to perform services
                     5   on, NEO4J® open source products in violation of Section 4.3 of the Partner Agreement.
                     6           25.      On or about June 30, 2017, Plaintiff provided PureThink with 90-days written
                     7   notice pursuant to Sections 7.1 and 7.2 of its election to terminate the Partner Agreement and not
                     8   to renew the Partner Agreement for a renewal term that would commence on September 30, 2017.
                     9           26.      On or about July 11, 2017, Plaintiff provided PureThink with written notice that
                 10      the Partner Agreement was terminated pursuant to Section 7.2 of the Agreement due to
                 11      PureThink’s failure to timely cure the material breaches set forth in the May 30, 2017 letter
                 12      (“Breach Notice”). A true and correct copy of this letter is attached hereto as Exhibit B.
                 13              27.      Plaintiff also reminded PureThink that several provisions in the Partner Agreement
                 14      survived termination pursuant to Section 7.4 thereof. This includes, Section 7.3, which provides
                 15      that upon such termination
                 16                    all rights and licenses of Partner hereunder will terminate and Partner shall
                                       cease all communications with End Users regarding the Products; and (b)
                 17                    each party … will cease using any trademarks, service marks and other
                                       designations of the other party….
                 18

                 19              28.      In addition, Section 4.3.2 of the Partner Agreement survived termination. This
                 20      section provides that “up until thirty six (36) months after the termination or expiration of this
                 21      Agreement, Partner may not develop, market, distribute or offer any services related to any Neo
                 22      Technology Community Edition Products, derivative works of such products, or any Partner
                 23      software code made to work with Neo Technology Community Edition Products (including,
                 24      without limitation, hosting services, training, technical support, configuration and customization
                 25      services, etc.).”
                 26              29.      Section 10 also survived termination and provides that “either party may assign
                 27      this Agreement without the other party's consent to a parent or subsidiary of such party or in the
                 28      case of a merger or sale of all or substantially all of its assets or stock.”
H OPKINS & C ARLEY       842\3151570.6                                     -7-
  ATTORNEYS AT LAW
                         COMPLAINT FOR TRADEMARK INFRINGEMENT, UNFAIR COMPETITION, FALSE ADVERTISING,
      SAN JOSE
                         FALSE DESIGNATION OF ORIGIN, AND INVASION OF PRIVACY
                            Case 5:18-cv-07182-EJD Document 1 Filed 11/28/18 Page 8 of 53



                     1          30.       In light of these continuing obligations, Plaintiff provided notice that it was
                     2   terminating PureThink’s rights and licenses under the Partner Agreement and insisted that
                     3   PureThink immediately (a) cease representing that it is an authorized partner or reseller of
                     4   NEO4J®; (b) cease all references to Government Edition of NEO4J®; (c) cease soliciting any
                     5   current, former, or prospective End Users; (d) cease assisting in the procurement or renewal of
                     6   any NEO4J® products, solutions, or services; and (e) cease providing any procurement support,
                     7   FISMA services, software development services, or training services to Plaintiff’s existing or
                     8   prospective End Users. A true and correct copy of this letter is attached hereto as Exhibit C.
                     9          31.       Plaintiff further expressly warned PureThink that the restrictions set forth in
                 10      Section 4.3.2 of the Partner Agreement mean that
                 11                   PureThink must not develop, market, distribute or offer any services
                                      related to any Neo Technology Community Edition Products (defined in
                 12                   the Agreement as an open source version of a Neo software product,
                                      which includes, but is not limited to, GPL v3 licensed Neo4j Community
                 13                   Edition and AGPL v3 licensed Neo4j Enterprise Edition), derivative
                                      works of such products, or any PureThink software code made to work
                 14                   with Neo Technology Community Edition Products (including, without
                                      limitation, hosting services, training, technical support, configuration and
                 15                   customization services, etc.)
                 16      See Exhibit C.
                 17             32.       Finally, Plaintiff demanded that PureThink “cease using [Plaintiff’s] trademarks,
                 18      service marks, and other designations… and remove from PureThink’s website(s) and marketing
                 19      materials, [Plaintiff’s]trademarks and tradenames, including, without limitation, Neo4j.” Plaintiff
                 20      further advised that PureThink had “no rights to use [Plaintiff’s] trademarks or tradenames and
                 21      continued use of such trademarks and/or tradenames will constitute trademark infringement.” See
                 22      Exhibit C.
                 23                    DEFENDANTS’ INFRINGEMENT OF THE NEO4J® MARK AND
                 24                       ONGOING BREACHES OF THE PARTNER AGREEMENT
                 25             33.       Since Plaintiff terminated the Partner Agreement, Defendants have engaged in acts
                 26      that amount to the breach thereof and constitute violations of the Lanham Act. These acts include
                 27      using the NEOJ4® mark in an improper manner that falsely suggests the Plaintiff’s authorization
                 28      and/or sponsorship of Defendants’ products and services.
H OPKINS & C ARLEY       842\3151570.6                                -8-
  ATTORNEYS AT LAW
                         COMPLAINT FOR TRADEMARK INFRINGEMENT, UNFAIR COMPETITION, FALSE ADVERTISING,
      SAN JOSE
                         FALSE DESIGNATION OF ORIGIN, AND INVASION OF PRIVACY
                            Case 5:18-cv-07182-EJD Document 1 Filed 11/28/18 Page 9 of 53



                     1          34.      Plaintiff is informed and believed, and based thereon alleges that Suhy
                     2   incorporated iGov on or about June 23, 2017 in response to the May 30th notice of breach, and in
                     3   anticipation of Plaintiff’s termination of the Partner Agreement, and to avoid the aforementioned
                     4   continuing, agreed-upon restrictions placed on PureThink thereunder and the potential liability for
                     5   breaching such restrictions.
                     6          35.      As of November 2017, iGov’s website admitted this was Defendants’ intent:
                     7                PureThink, the company who created, managed and sold Neo4j
                                      Government Edition to all US Federal agencies has ceased their
                     8                partnership with Neo Technology and Neo4j Government Edition has
                                      been retired.
                     9
                                      The principle behind PureThink and the Government Package has created
                 10                   a new corporate entity called iGov Inc, which is not a Neo4j Solution
                                      Partner. Because iGov Inc is not a solution partner, it can offer packages at
                 11                   great cost savings to US Government Agencies as it has no restrictions on
                                      working with Neo4j Enterprise open source licenses!
                 12                   iGov Inc and the new Government Package for Neo4j allows agencies to
                                      spend their money on developing innovative solutions around Neo4j, not
                 13                   paying for unnecessary production support before they even have a
                                      solution built that could be in production.
                 14

                 15      A true and correct copy of this archived webpage is attached hereto as Exhibit D.
                 16             36.      However, Plaintiff is informed and believed, and based thereon alleges that
                 17      PureThink assigned the Partner Agreement as part of the transfer and/or sale of substantially all of
                 18      itsassets to iGov in conjunction with Suhy’s incorporation of iGov. Alternatively, iGov assumed
                 19      PureThink’s obligations under the Partner Agreement as its alter ego. As a result, iGov became
                 20      subject to the aforementioned contractual restrictions relating to the use of the NEO4J® mark and
                 21      any resulting liability for the breach of such provisions in the Partner Agreement.
                 22             37.      Such breaches include the page titled “Graph Packages” on iGov’s website directs
                 23      to the domain “https://igovsol.com/neo4j.html” (emphasis added). Use of NEO4J® in the
                 24      domain is unnecessary in this instance as any number of generic terms could have been used in
                 25      place of NEO4J®. The use of NEO4J® as a part of a domain is for a purpose other than to
                 26      reference Plaintiff or its NEO4J®-branded products and services, and is in fact misleading to
                 27      confuse the source or origin of its own offerings to those of Plaintiff. A true and correct copy of a
                 28      screenshot of Defendants’ unauthorized use of the NEOJ4® mark is attached hereto as Exhibit E.
H OPKINS & C ARLEY       842\3151570.6                                 -9-
  ATTORNEYS AT LAW
                         COMPLAINT FOR TRADEMARK INFRINGEMENT, UNFAIR COMPETITION, FALSE ADVERTISING,
      SAN JOSE
                         FALSE DESIGNATION OF ORIGIN, AND INVASION OF PRIVACY
                            Case 5:18-cv-07182-EJD Document 1 Filed 11/28/18 Page 10 of 53



                     1            38.       The iGov website (https://igovsol.com/downloads.html) contains a link in bold
                     2   lettering: “Download Neo4j Enterprise Here” which redirects to iGov’s own website
                     3   (https://igovsol.com/downloads.html). This bold texted link is a clear attempt to mislead and
                     4   confuse the source or origin of NEO4J® software as originating from iGov. A true and correct
                     5   copy of a printout of this portion of iGov’s website is attached hereto as Exhibit F.
                     6            39.       The top of iGov website at https://igovsol.com/neo4j.html prominently displays
                     7   “Request Procurement Document Package” link that has “mailto:neo4j@igovsol.com” embedded
                     8   in the html and creates an email addressed to “neo4j@igovsol.com” upon activation. A true and
                     9   correct copy of a printout of this portion of iGov’s website is attached hereto as Exhibit G. This
                 10      link is a clear attempt by iGov to mislead and confuse consumers that it is somehow an authorized
                 11      source of NEO4J® software and/or support packages for that software.
                 12               40.       The “Downloads” page on iGov’s website (https://igovsol.com/downloads.html)
                 13      also provides the same contact email address, neo4j@igovsol.com. See Exhibit F. iGov again
                 14      references this email address in its blog (https://blog.igovsol.com/2017/11/14/Neo4j-330-is-out-
                 15      but-where-are-the-open-source-enterprise-binaries.html): “Federal agencies should email us at
                 16      neo4j@igovsol.com to get their AWS GovCloud download links which should be whitelisted for
                 17      most agencies.” (emphasis added). The usage of “neo4j” as an email alias constitutes an
                 18      unauthorized use of the NEO4J® mark, especially since more common descriptive or non-
                 19      infringing terms such as “support@igovsol.com” and “sales@igovsol.com” should be readily
                 20      available. In fact, iGov uses info@igovsol.com elsewhere on its website as an email address for
                 21      potential customers to inquire about iGov’s services and products.
                 22               41.       iGov’s website at https://igovsol.com/neo4j.html further advertises support
                 23      services in violation of Section 4.3.2 of the Partner Agreement:
                 24                      iGov Inc provides umbrella support across all the components of your
                                         Neo4j solution, including Neo4j itself. For example, a solution using
                 25
                                         Neo4j Enterprise, Apache Kafka, Elastic Search, and custom micro-
                 26                      service architecture components are all covered under the umbrella
                                         support provided with these packages. The Neo4j commercial support
                 27                      subscriptions only cover Neo4j Enterprise.
                 28                                                        ***
H OPKINS & C ARLEY       842\3151570.6                                     - 10 -
  ATTORNEYS AT LAW
                         COMPLAINT FOR TRADEMARK INFRINGEMENT, UNFAIR COMPETITION, FALSE ADVERTISING,
      SAN JOSE
                         FALSE DESIGNATION OF ORIGIN, AND INVASION OF PRIVACY
                            Case 5:18-cv-07182-EJD Document 1 Filed 11/28/18 Page 11 of 53



                     1                   The Government Packages for Neo4j include many of the leading
                                         technologies which are all covered under the umbrella package support. In
                     2                   many cases, this allows for agencies to start working with new
                     3                   technologies that would have usage restrictions if not part of a vendor
                                         supported package such as this. All libraries and repositories are kept on
                     4                   Amazon GovCloud and can be easily accessed once an agency whitelists
                                         the servers. Development packages include access to the newest libraries
                     5                   and repositories for the tools we package and support.
                     6   See Exhibit G.
                     7            42.       iGov’s website at https://igovsol.com/neo4j.html also contains false and
                     8   misleading statements concerning the source of at least one NEO4J® software product: “Our
                     9   team is the same team that created Neo4j Enterprise Government Edition. Further, we are the
                 10      same team that sold and supported every US Federal Government procurement of Neo4j
                 11      Enterprise Government Edition up until its retirement in July 2017.” See Exhibit G. This
                 12      statement is untrue because neither PureThink nor Suhy created an authorized NEO4J® software
                 13      product entitled “Neo4j Enterprise Government Edition.” Instead, Defendants are improperly
                 14      rebranding Plaintiff’s Neo4j Enterprise Edition without the authorization of Plaintiff.
                 15               43.       Plaintiff is informed and believes, and based thereon alleges that Suhy was the
                 16      moving, active conscious force behind the foregoing acts of infringement and false advertising by
                 17      iGov and PureThink. Suhy either personally took part in the foregoing infringing activities or
                 18      specifically directed, controlled, ratified iGov’s employees to engage in such infringing activities.
                 19                                    DEFENDANTS’ OTHER MISCONDUCT
                 20               44.       Between 2015 and 2018, employees of Plaintiff engaged in numerous telephone,
                 21      cellular and VOIP communications with Suhy, via Skype and/or GoToMeeting via his accounts at
                 22      jmsuhy@purethink.com. These calls related to the Parties’ business activities.
                 23               45.       In the Fall of 2016, Suhy informed Plaintiff’s Director of Global Alliances (who
                 24      resides in California) that Suhy had recorded prior telephone conversations with him and other
                 25      employees of Plaintiff. He then demanded that Suhy immediately cease recording the
                 26      conversation and confirmed that Suhy and PureThink did not have permission to record that
                 27      conversation or any other conversation with Plaintiff’s employees.
                 28      ///
H OPKINS & C ARLEY       842\3151570.6                                     - 11 -
  ATTORNEYS AT LAW
                         COMPLAINT FOR TRADEMARK INFRINGEMENT, UNFAIR COMPETITION, FALSE ADVERTISING,
      SAN JOSE
                         FALSE DESIGNATION OF ORIGIN, AND INVASION OF PRIVACY
                            Case 5:18-cv-07182-EJD Document 1 Filed 11/28/18 Page 12 of 53



                     1            46.    In or about February 7, 2018, Suhy admitted in an email exchange with Plaintiff’s
                     2   Vice President of Products that he recorded multiple calls with Plaintiff’s Director of Global
                     3   Alliances and Plaintiff’s federal sales representative.
                     4            47.    On or about May 25, 2018, approximately mid-way through a 28-minute cellular
                     5   phone call, Suhy informed Plaintiff’s Vice President of Products that he was recording that call,
                     6   as well as had recorded all of Suhy’s prior conversations with him “as a matter of course.”
                     7   Neither Plaintiff’s Vice President of Products nor any other employee of Plaintiff consented to the
                     8   recording of the aforementioned communications.
                     9                                      FIRST CAUSE OF ACTION
                 10                           TRADEMARK INFRINGEMENT – 15 U.S.C. § 1114
                 11                                  (Against iGov Inc. and John Mark Suhy)
                 12               48.    Plaintiff incorporates and realleges the allegations set forth in paragraphs 1
                 13      through 47 of this Complaint as though fully set forth herein.
                 14               49.    Plaintiff has been actively using the NEO4J® mark in interstate commerce since at
                 15      least as early as 2007. Plaintiff’s graph database solutions and software and related supported
                 16      services offered under the NEO4J® mark has enjoyed and continues to enjoy extensive
                 17      recognition among customers, reviewers and industry professionals in the marketplace.
                 18               50.    Plaintiff currently offers, and has a long and established history of offering graph
                 19      database solutions and software and related services, both directly and through authorized
                 20      Neo4j® Solution Partners under the distinctive NEO4J® mark. Through favorable acceptance
                 21      and recognition by customers, reviewers and industry professionals, the NEO4J® mark has come
                 22      to be associated in the public with Plaintiff, have become an asset of substantial value to Plaintiff,
                 23      and a symbol of its high quality, industry leading graph database solutions and software and
                 24      related services, as garnered substantial goodwill.
                 25               51.    Plaintiff’s graph database solutions and software and related services offered
                 26      under the NEO4J® mark are advertised via print publications, over the Internet through
                 27      Plaintiff’s website and through third-party websites and blogs, paid advertising on LinkedIn,
                 28      ///
H OPKINS & C ARLEY       842\3151570.6                                   - 12 -
  ATTORNEYS AT LAW
                         COMPLAINT FOR TRADEMARK INFRINGEMENT, UNFAIR COMPETITION, FALSE ADVERTISING,
      SAN JOSE
                         FALSE DESIGNATION OF ORIGIN, AND INVASION OF PRIVACY
                           Case 5:18-cv-07182-EJD Document 1 Filed 11/28/18 Page 13 of 53



                     1   Twitter, Facebook, and elsewhere, as well as via mobile applications and publications, physical
                     2   billboards, and signage at both company-branded and third-party events.
                     3          52.     Plaintiff has expended considerable time, money and effort in advertising and
                     4   promoting its graph database solutions and software and related support services under the
                     5   NEO4J® mark among consumers and authorized Neo4j® Solution Partners. Consequently,
                     6   Plaintiff has developed substantial and exclusive goodwill and reputation in connection with the
                     7   NEO4J® mark for its graph database solutions and software and related support services.
                     8          53.     As a result of these expenditures, combined with substantial sales of Plaintiff’s
                     9   graph database solutions and software and related support services under the NEO4J® mark, the
                 10      relevant consuming public and likely customers have come to recognize the NEO4J® mark as
                 11      favorably distinguishing Plaintiff’s graph database solutions and software and related support
                 12      services from those of its competitors.
                 13             54.     Due to this widespread public use and recognition, the NEO4J® mark has become
                 14      an asset of significant value and goodwill, and a successful indicator of the source of Plaintiff’s
                 15      graph database solutions and software and related support services.
                 16             55.     iGov’s software and related support services directly compete with Plaintiff’s
                 17      graph database solutions and software and related support services offered and sold under
                 18      Plaintiff’s NEO4J® mark. The customers and users, and potential users and consumers of
                 19      Plaintiff’s graph database solutions and software and related support services offered and sold
                 20      under Plaintiff’s NEO4J® mark are identical to the user and customers and potential users and
                 21      customers of iGov’s graph database solutions and software and related support services.
                 22             56.     iGov and Suhy have actual knowledge of Plaintiff’s rights in the NEO4J® mark
                 23      and are willfully infringing and intentionally adopted and used these mark in commerce without
                 24      Plaintiff’s consent in connection with the sale, offering for sale, distribution and advertising of
                 25      competing graph database solutions and software and related support services. iGov’s software
                 26      and related support services have been disseminated and distributed through various means
                 27      including, without limitation, sales and solicitations through iGov’s Internet interactive website
                 28      and other third party websites, including within this District.
H OPKINS & C ARLEY       842\3151570.6                                  - 13 -
  ATTORNEYS AT LAW
                         COMPLAINT FOR TRADEMARK INFRINGEMENT, UNFAIR COMPETITION, FALSE ADVERTISING,
      SAN JOSE
                         FALSE DESIGNATION OF ORIGIN, AND INVASION OF PRIVACY
                            Case 5:18-cv-07182-EJD Document 1 Filed 11/28/18 Page 14 of 53



                     1            57.    iGov and Suhy’s willful, intentional and unauthorized use of the NEO4J® mark in
                     2   conjunction with the sale and advertising of iGov’s graph database solutions and software and
                     3   related support services is likely to cause and is causing confusion, mistake, and deception as to
                     4   the origin and quality of Plaintiff’s graph database solutions and software and related support
                     5   services.
                     6            58.    iGov and Suhy’s activities constitute willful trademark infringement under Section
                     7   32 of the Lanham Act, 15 U.S.C. § 1114.
                     8            59.    The injuries and damages sustained by Plaintiff have been directly and
                     9   proximately caused by iGov and Suhy’s wrongful sale, offering for sale, distribution, or
                 10      advertising of its products services in conjunction with their unauthorized use of Plaintiff’s
                 11      NEO4J® mark. Specifically, Plaintiff has been damaged in an amount according to proof at trial,
                 12      but in no event less than the approximate amount of $400,000, plus interest thereon under
                 13      applicable law.
                 14               60.    As iGov and Suhy’s acts are likely to continue, the award of money damages alone
                 15      will not adequately compensate Plaintiff. By their unauthorized use of the NEO4J® mark and
                 16      refusal to cease such use, iGov and Suhy have caused, and will continue to cause irreparable
                 17      harm, damages and injury to Plaintiff. Plaintiff’s injuries will continue unless restrained by order
                 18      of this Court. Accordingly, Plaintiff is entitled to preliminary and permanent injunctive relief.
                 19                                       SECOND CAUSE OF ACTION
                 20       FALSE DESIGNATION OF ORIGIN AND FALSE ADVERTISING – 15 U.S.C. § 1125(a)
                 21                                  (Against iGov Inc. and John Mark Suhy)
                 22               61.    Plaintiff incorporates and realleges the allegations set forth in paragraphs 1
                 23      through 60 of this Complaint as though fully set forth herein.
                 24               62.    iGov and Suhy’s actions constitute a false designation of origin and false
                 25      advertising under 15 U.S.C. § 1125(a), which is likely to cause confusion, mistake or to deceive
                 26      and has confused and deceived consumers into believing that iGov’s goods and services are
                 27      affiliated with, sponsored by, or somehow connected with Plaintiff and/or Plaintiff’s NEO4J®
                 28      ///
H OPKINS & C ARLEY       842\3151570.6                                   - 14 -
  ATTORNEYS AT LAW
                         COMPLAINT FOR TRADEMARK INFRINGEMENT, UNFAIR COMPETITION, FALSE ADVERTISING,
      SAN JOSE
                         FALSE DESIGNATION OF ORIGIN, AND INVASION OF PRIVACY
                           Case 5:18-cv-07182-EJD Document 1 Filed 11/28/18 Page 15 of 53



                     1   mark, and, as a consequence, are likely to divert customers away from Plaintiff and/or its
                     2   authorized NEO4J® Solution Partners.
                     3          63.     iGov and Suhy’s unlawful activities reflect adversely on Plaintiff because it has no
                     4   control over the nature and quality of the services and products advertised and sold by iGov, and
                     5   as the believed source of origin, Plaintiff’s efforts to continue to protect its reputation for high
                     6   quality graph database solutions and software and related support services sold under the
                     7   NEO4J® mark will be hampered, resulting in the loss of goodwill and sales, to the irreparable
                     8   harm of Plaintiff.
                     9          64.     Further, any failure, neglect, or default by iGov and Suhy in providing authorized
                 10      NEO4J® products and services will continue to reflect adversely on Plaintiff as the believed
                 11      source of origin thereof, hampering efforts by Plaintiff to continue to protect its outstanding
                 12      reputation for high quality graph database solutions and software and software-related services,
                 13      resulting in loss of customers and partners, as well as the loss of goodwill and sales, all to the
                 14      irreparable harm of Plaintiff.
                 15             65.     The actions of iGov and Suhy as alleged herein constitute intentional, willful,
                 16      knowing and deliberate false designation of origin and false advertising pursuant to 15 U.S.C. §
                 17      1125(a).
                 18             66.     iGov and Suhy’s willful, intentional and unauthorized use of the NEO4J® mark is
                 19      likely to cause and is causing confusion, mistake, and deception as to the origin and quality of
                 20      iGov’s software products and software-related services.
                 21             67.     The injuries and damages sustained by Plaintiff have been directly and
                 22      proximately caused by iGov and Suhy’s wrongful and misleading sale, offering for sale,
                 23      distribution, or advertising of its software products and software-related services. Specifically,
                 24      Plaintiff has been damaged in an amount according to proof at trial, but in no event less than the
                 25      approximate amount of $400,000, plus interest thereon under applicable law.
                 26             68.     As iGov and Suhy’s acts are likely to continue, the award of money damages alone
                 27      will not adequately compensate Plaintiff. By their false designation of origin and false
                 28      advertising, and refusal to cease the use of Plaintiff’s NEO4J® mark, iGov and Suhy have
H OPKINS & C ARLEY       842\3151570.6                                   - 15 -
  ATTORNEYS AT LAW
                         COMPLAINT FOR TRADEMARK INFRINGEMENT, UNFAIR COMPETITION, FALSE ADVERTISING,
      SAN JOSE
                         FALSE DESIGNATION OF ORIGIN, AND INVASION OF PRIVACY
                            Case 5:18-cv-07182-EJD Document 1 Filed 11/28/18 Page 16 of 53



                     1   caused, and will continue to cause irreparable harm, damages and injury to Plaintiff. Plaintiff’s
                     2   injuries will continue unless restrained by order of this Court. Accordingly, Plaintiff is entitled to
                     3   preliminary and permanent injunctive relief.
                     4                                      THIRD CAUSE OF ACTION
                     5                            UNFAIR COMPETITION – 15 U.S.C. § 1125(a)
                     6                                (Against iGov Inc. and John Mark Suhy)
                     7            69.    Plaintiff incorporates and realleges the allegations set forth in paragraphs 1
                     8   through 68 of this complaint as though fully set forth herein.
                     9            70.    iGov and Suhy’s conduct described and alleged in this complaint constitutes unfair
                 10      competition and fraudulent business practices in violation of 15 U.S.C. § 1125. iGov and Suhy
                 11      are deliberately, intentionally and unlawfully exploiting Plaintiff’s NEO4J® mark and consumer
                 12      goodwill for the benefit of iGov’s own software and related support services.
                 13               71.    iGov and Suhy’s use of the NEO4J® mark in conjunction with iGov’s business
                 14      constitutes the use of a word, term, name, or any combination thereof, that is likely to cause
                 15      confusion, mistake, or deception as to the affiliation, connection, origin, sponsorship, approval
                 16      and/or association of iGov and its software products and software-related services with Plaintiff,
                 17      within the meaning of 15 U.S.C. § 1125(a)(1).
                 18               72.    In addition, iGov and Suhy’s use of the NEO4J® mark constitutes a commercial
                 19      use that causes actual and/or likely dilution of the distinctive quality of Plaintiff’s NEO4J® marks
                 20      by lessening the capacity of the NEO4J® mark to identify Plaintiff and distinguish its software
                 21      products and software-related services. iGov and Suhy knowingly traded on Plaintiff’s reputation
                 22      after Plaintiff’s NEO4J® mark had become well known.
                 23               73.    As a direct and proximate result of iGov and Suhy’s acts and misconduct, Plaintiff
                 24      is informed and believes, and thereon alleges, that customers and prospective customers have
                 25      been confused and misled, deceived and mistaken as to the source or sponsorship of iGov’s
                 26      unauthorized software products and software-related services, and have been deterred from
                 27      purchasing Plaintiff’s graph database solutions and software and related support services, in
                 28      disruption of Plaintiff’s business activities.
H OPKINS & C ARLEY       842\3151570.6                                    - 16 -
  ATTORNEYS AT LAW
                         COMPLAINT FOR TRADEMARK INFRINGEMENT, UNFAIR COMPETITION, FALSE ADVERTISING,
      SAN JOSE
                         FALSE DESIGNATION OF ORIGIN, AND INVASION OF PRIVACY
                            Case 5:18-cv-07182-EJD Document 1 Filed 11/28/18 Page 17 of 53



                     1            74.    Plaintiff has therefore been damaged and is likely to suffer further damage in an
                     2   amount to be proven at trial, but in excess of the minimum jurisdiction of this Court. In
                     3   particular, Plaintiff is entitled to, without limitation, damages for its loss of sales and goodwill, as
                     4   well as recovery of any and all profit derived by iGov and Suhy through their wrongful acts in an
                     5   amount according to proof at trial, but in no event less than the approximate amount of $400,000,
                     6   plus interest thereon under applicable law.
                     7            75.    As iGov and Suhy’s wrongful acts are likely to continue, the award of money
                     8   damages alone will not adequately compensate Plaintiff. By their use of the NEO4J® mark, iGov
                     9   and Suhy have caused, and will continue to cause irreparable harm, damages and injury to
                 10      Plaintiff. Plaintiff’s injuries will continue unless restrained by order of this Court. Accordingly,
                 11      Plaintiff is entitled to preliminary and permanent injunctive relief.
                 12                                       FOURTH CAUSE OF ACTION
                 13                      UNFAIR COMPETITION – Cal. Bus. Prof. Code §§ 17200 et seq.
                 14                                   (Against iGov Inc. and John Mark Suhy)
                 15               76.    Plaintiff incorporates and realleges the allegations set forth in paragraphs 1
                 16      through 75 of this complaint as though fully set forth herein.
                 17               77.    Plaintiff is informed and believes, and thereon alleges, that iGov and Suhy conduct
                 18      business within California, including, without limitation, the advertising and distribution of
                 19      iGov’s products and services through its headquarters and over iGov’s interactive internet
                 20      website.
                 21               78.    iGov and Suhy’s conduct described and alleged in this Complaint constitutes
                 22      unfair, unlawful, and fraudulent business practices in violation of California Business &
                 23      Professions Code §§ 17200 et seq.
                 24               79.    iGov and Suhy knew or reasonably should have known that use of NEO4J® mark
                 25      deceives and/or confuses customers into believing that iGov’s software and software related
                 26      services are produced, endorsed, affiliated and/or associated with Plaintiff.
                 27      ///
                 28      ///
H OPKINS & C ARLEY       842\3151570.6                                    - 17 -
  ATTORNEYS AT LAW
                         COMPLAINT FOR TRADEMARK INFRINGEMENT, UNFAIR COMPETITION, FALSE ADVERTISING,
      SAN JOSE
                         FALSE DESIGNATION OF ORIGIN, AND INVASION OF PRIVACY
                            Case 5:18-cv-07182-EJD Document 1 Filed 11/28/18 Page 18 of 53



                     1            80.    Plaintiff is informed and believes, and thereon alleges, that iGov and Suhy’s
                     2   misuse of the NEO4J® mark was an intentional and deliberate attempt to trade on the Plaintiff’s
                     3   goodwill.
                     4            81.    As a direct and proximate result of iGov and Suhy’s wrongful acts, Plaintiff is
                     5   informed and believes, and thereon alleges, that customers and prospective customers have been
                     6   confused and misled, deceived and mistaken as to the source or sponsorship of iGov’s
                     7   unauthorized software products and services, and have been deterred from purchasing and/or
                     8   using Plaintiff’s NEO4J® software and services, in disruption of Plaintiff’s business activities.
                     9   Plaintiff has therefore been damaged and is likely to suffer further damage in an amount to be
                 10      proven at trial, and is entitled to the remedies available under Business and Professions Code §
                 11      17200 et seq., including but not limited to injunctive relief and restoration of money or property
                 12      acquired by means of iGov and Suhy’s wrongful acts.
                 13                                         FIFTH CAUSE OF ACTION
                 14                                          BREACH OF CONTRACT
                 15                            (Against Defendant PureThink LLC and iGov Inc.)
                 16               82.    Plaintiff incorporates and realleges the allegations set forth in paragraphs 1
                 17      through 81 of this complaint as though fully set forth herein.
                 18               83.    The Partner Agreement constitutes a valid and enforceable contract between
                 19      Plaintiff and PureThink.
                 20               84.    Under Section 4.1 of the Partner Agreement, Plaintiff provided PureThink with a
                 21      non-exclusive, non-transferable limited license during the term of the Partner Agreement to, inter
                 22      alia, use the NEOJ4® mark solely to market and promote Plaintiffs’ products.
                 23               85.    Section 7.3 of the Partner Agreement further provided that all rights and licenses
                 24      to Plaintiff’s software products and the NEOJ4® mark would terminate upon the expiration or
                 25      termination of the Partner Agreement, and upon such an event, PureThink agreed to “cease all
                 26      communications with End Users regarding the Products” and “cease using any trademarks,
                 27      service marks and other designations of Plaintiffs” including the NEOJ4® mark.
                 28      ///
H OPKINS & C ARLEY       842\3151570.6                                   - 18 -
  ATTORNEYS AT LAW
                         COMPLAINT FOR TRADEMARK INFRINGEMENT, UNFAIR COMPETITION, FALSE ADVERTISING,
      SAN JOSE
                         FALSE DESIGNATION OF ORIGIN, AND INVASION OF PRIVACY
                           Case 5:18-cv-07182-EJD Document 1 Filed 11/28/18 Page 19 of 53



                     1          86.     Under Section 4.3.2 of the Partner Agreement, PureThink further agreed and
                     2   understood that for a period of 36 months after termination of the Partner Agreement, it would not
                     3   “develop, market, distribute or offer any services related to any [Neoj4®] Community Edition
                     4   Products, derivative works of such products, or any [PureThink] software code made to work
                     5   with [Neoj4®] Community Edition Products (including, without limitation, hosting services,
                     6   training, technical support, configuration and customization services, etc.).”
                     7          87.     The foregoing provisions were intended and necessary to protect Plaintiff’s
                     8   legitimate business interests in its goodwill and intellectual property and survived termination
                     9   pursuant to Section 7.4 of the Partner Agreement. Therefore, PureThink and its successors and
                 10      assigns continue to be bound by such restrictions.
                 11             88.     Plaintiff is informed and believed, and based thereon alleges that iGov is bound by
                 12      the aforementioned restrictions as PureThink’s successor-in-interest, assign, acquirer of
                 13      substantially all of PureThink’s assets as contemplated by Section 10 of the Partner Agreement
                 14      and/or as PureThink’s alter ego.
                 15             89.     Plaintiff has performed every promise and condition required to be performed by it
                 16      pursuant to the Partner Agreement except any which were or would be excused or prevented by
                 17      the breaches of PureThink and iGov as set forth herein.
                 18             90.     PureThink and iGov have willfully and with conscious disregard for the
                 19      contractual obligations owed to Plaintiff breached the Partner Agreement by (a) their
                 20      unauthorized use of the NEOJ4® mark in conjunction with the sale and advertising of iGov’s
                 21      graph database solutions and software and related support services, and (b) deceptively offering
                 22      support and development services related to Neoj4® Community Edition Products and derivative
                 23      works of such products. Their breaches of the Partner Agreement also include falsely suggesting
                 24      Plaintiff’s authorization and/or sponsorship of PureThink and iGov’s products and services and
                 25      misleading consumers regarding their prior contributions to NEOJ4®-branded products.
                 26             91.     The misconduct and breaches alleged above also constitute violations of the
                 27      covenant of good faith and fair dealing implied in the Partner Agreement, because those activities
                 28      injured and frustrated the right of Plaintiff to the benefits of the Partner Agreement.
H OPKINS & C ARLEY       842\3151570.6                                     - 19 -
  ATTORNEYS AT LAW
                         COMPLAINT FOR TRADEMARK INFRINGEMENT, UNFAIR COMPETITION, FALSE ADVERTISING,
      SAN JOSE
                         FALSE DESIGNATION OF ORIGIN, AND INVASION OF PRIVACY
                            Case 5:18-cv-07182-EJD Document 1 Filed 11/28/18 Page 20 of 53



                     1            92.    As a direct and proximate result of PureThink and iGov’s breaches of contract,
                     2   Plaintiff has been damaged in an amount according to proof at trial, but in no event less than the
                     3   approximate amount of $400,000, plus interest thereon under applicable law.
                     4            93.    As a direct and proximate result of PureThink and iGov’s breaches of contract,
                     5   Plaintiffs has suffered irreparable injury and harm and will continue to suffer such injury and
                     6   harm unless and until PureThink and iGov are enjoined from further misuse and infringement of
                     7   the NEOJ4® mark.
                     8            94.    PureThink and iGov have derived, received, and will continue to derive and
                     9   receive from the aforementioned breaches of contract, gains, profits and advantages, many of
                 10      which are not presently known to Plaintiff. Unless restrained and enjoined by the Court,
                 11      PureThink and iGov will continue to breach the Partner Agreement. PureThink and iGov is
                 12      therefore entitled to injunctive relief or specific performance, as well as damages as provided by
                 13      law and the Partner Agreement.
                 14                                         SIXTH CAUSE OF ACTION
                 15                      INVASION OF PRIVACY – CAL. PENAL CODE §§ 632, 637.2
                 16                              (Against PureThink LLC and John Mark Suhy)
                 17               95.    Plaintiff incorporates and realleges the allegations set forth in paragraphs 1
                 18      through 47 of this complaint as though fully set forth herein.
                 19               96.    Unbeknownst to Plaintiff and its employees, between 2015 and 2018, PureThink
                 20      and Suhy intentionally recorded their conversations and audible communications transmitted over
                 21      various electronic and telephonic devices with employees of Plaintiff by using an electronic
                 22      device. Plaintiff’s employees utilized cellular devices to communicate with PureThink and Suhy
                 23      for one or more of these communications.
                 24               97.    Plaintiff and its employees were located and/or resided in California at the time
                 25      that these communications occurred.
                 26      ///
                 27      ///
                 28      ///
H OPKINS & C ARLEY       842\3151570.6                                   - 20 -
  ATTORNEYS AT LAW
                         COMPLAINT FOR TRADEMARK INFRINGEMENT, UNFAIR COMPETITION, FALSE ADVERTISING,
      SAN JOSE
                         FALSE DESIGNATION OF ORIGIN, AND INVASION OF PRIVACY
                            Case 5:18-cv-07182-EJD Document 1 Filed 11/28/18 Page 21 of 53



                     1            98.    These communications related sensitive aspects of the Plaintiff’s business,
                     2   including confidential customer information, private financial information, and other confidential
                     3   business information. Plaintiff and its employees thus had a reasonable expectation that these
                     4   communications were not being recorded by PureThink and Suhy.
                     5            99.    At no time did Plaintiff or its employees consent to the recording of any of their
                     6   communications with PureThink and Suhy. Rather, in the Fall of 2016, Plaintiff instructed
                     7   PureThink and Suhy not to record any of their calls and confirmed that PureThink and Suhy that
                     8   did not have permission record any audible communications with Plaintiff. Notwithstanding
                     9   these demands, PureThink and Suhy continued to secretly record their calls with Plaintiff for the
                 10      next two years without first obtaining Plaintiff’s consent.
                 11               100.   Plaintiff is informed and believed, and based thereon on allege that PureThink and
                 12      Suhy intentionally recording such conversations and audible communications with the intent to
                 13      disclose those recordings to third parties and/or the general public that would not otherwise be
                 14      privy to or have a right to listen to such communications.
                 15               101.   Plaintiff is informed and believed, and based thereon on allege that PureThink and
                 16      Suhy intentionally recording such conversations and audible communications with the intent to
                 17      cause harm to Plaintiff.
                 18               102.   Plaintiff seeks statutory damages in the amount $5,000 per incident of
                 19      unauthorized recording as authorized by Cal. Penal Code § 637.2.
                 20               103.   As PureThink and Suhy’s wrongful acts are likely to continue due to their
                 21      unauthorized possession of the aforementioned recordings, the award of money damages alone
                 22      will not adequately compensate Plaintiff. By possessing aforementioned recordings, PureThink
                 23      and Suhy have caused, and will continue to cause irreparable harm, damages and injury to
                 24      Plaintiff. Plaintiff’s injuries will continue unless restrained by order of this Court. Accordingly,
                 25      Plaintiff is entitled to preliminary and permanent injunctive relief.
                 26      ///
                 27      ///
                 28      ///
H OPKINS & C ARLEY       842\3151570.6                                   - 21 -
  ATTORNEYS AT LAW
                         COMPLAINT FOR TRADEMARK INFRINGEMENT, UNFAIR COMPETITION, FALSE ADVERTISING,
      SAN JOSE
                         FALSE DESIGNATION OF ORIGIN, AND INVASION OF PRIVACY
                            Case 5:18-cv-07182-EJD Document 1 Filed 11/28/18 Page 22 of 53



                     1                                        PRAYER FOR RELIEF
                     2            WHEREFORE, Plaintiff prays for judgment against Defendants as follows:
                     3            1.     For compensatory damages in an amount to be proven at trial, in amount no less
                     4   than $400,000, and that the amount of damages for infringement of Plaintiff’s NEO4J® mark be
                     5   increased by a sum not exceeding three times the amount thereof as provided by 15 U.S.C. §
                     6   1117;
                     7            2.     For an award of all profits heretofore realized by Defendants during their
                     8   infringing use of the NEO4J® mark pursuant to 15 U.S.C. § 1117 and other applicable laws and
                     9   statutes;
                 10               3.     For reasonably attorneys’ fees and costs pursuant to 15 U.S.C. § 1117 and/or 18
                 11      U.S.C. § 2520(b)(3);
                 12               4.     Compensatory damages according to proof for Defendants’ breaches of contract, but
                 13      in amount no less than $400,000;
                 14               5.     Disgorgement and restitution of Defendants’ ill-gotten gains;
                 15               6.     For a preliminary and permanent injunction restraining Defendant, its officers,
                 16      agents, servants, employees, attorneys, confederates, and all persons acting for, with, by through,
                 17      under, or in active concert with them temporarily, preliminarily, and permanently enjoined and
                 18      restrained from use of the NEO4J® mark;
                 19               7.     For interest as allowed by law;
                 20               8.     For cost of suit herein incurred; and
                 21               9.     For such other and further relief as this Court may deem proper.
                 22      Dated: November 28, 2018                              HOPKINS & CARLEY
                                                                               A Law Corporation
                 23

                 24                                                            By: /s/ Jeffrey M. Ratinoff
                                                                                  John V. Picone III
                 25                                                               Jeffrey M. Ratinoff
                                                                                  Attorneys for Plaintiff
                 26                                                               NEO4J, INC.
                 27

                 28
H OPKINS & C ARLEY       842\3151570.6                                     - 22 -
  ATTORNEYS AT LAW
                         COMPLAINT FOR TRADEMARK INFRINGEMENT, UNFAIR COMPETITION, FALSE ADVERTISING,
      SAN JOSE
                         FALSE DESIGNATION OF ORIGIN, AND INVASION OF PRIVACY
                            Case 5:18-cv-07182-EJD Document 1 Filed 11/28/18 Page 23 of 53



                     1                                     DEMAND FOR JURY TRIAL
                     2            Plaintiff Neo4j, Inc. hereby demands trial by jury for all causes of action presented herein
                     3   pursuant to Fed. R. Civ. P. 38.
                     4   Dated: November 28, 2018                            HOPKINS & CARLEY
                                                                             A Law Corporation
                     5

                     6                                                       By: /s/ Jeffrey M. Ratinoff
                                                                                John V. Picone III
                     7                                                          Jeffrey M. Ratinoff
                                                                                Attorneys for Plaintiff
                     8                                                          NEO4J, INC.
                     9

                 10

                 11

                 12

                 13

                 14

                 15

                 16

                 17

                 18

                 19

                 20

                 21

                 22

                 23

                 24

                 25

                 26

                 27

                 28
H OPKINS & C ARLEY       842\3151570.6                                   - 23 -
  ATTORNEYS AT LAW
                         COMPLAINT FOR TRADEMARK INFRINGEMENT, UNFAIR COMPETITION, FALSE ADVERTISING,
      SAN JOSE
                         FALSE DESIGNATION OF ORIGIN, AND INVASION OF PRIVACY
Case 5:18-cv-07182-EJD Document 1 Filed 11/28/18 Page 24 of 53




                                                EXHIBIT A
Case 5:18-cv-07182-EJD Document 1 Filed 11/28/18 Page 25 of 53
Case 5:18-cv-07182-EJD Document 1 Filed 11/28/18 Page 26 of 53
Case 5:18-cv-07182-EJD Document 1 Filed 11/28/18 Page 27 of 53
Case 5:18-cv-07182-EJD Document 1 Filed 11/28/18 Page 28 of 53




                                                EXHIBIT B
DocuSign Envelope ID: BDC97257-6BF7-41BE-81F8-3745ED257574
                       Case 5:18-cv-07182-EJD Document 1 Filed 11/28/18 Page 29 of 53




                                                                                                           111 East Fifth Avenue.
                                                                                                            San Mateo, CA 94401
                                                                                                                (855) 636 - 4532

    May 30, 2017

    PureThink LLC
    4202 Adrienne Dr.
    Alexandria, VA 22309
    Attn: John Mark Suhy Jr.



    To Mr. Suhy:


    Re: PureThink LLC’s (“PureThink”) breach of Neo4j Solution Partner Agreement with Neo Technology, Inc. ("Neo
    Technology") dated September 30, 2014 (“Agreement”)

    I am writing on behalf of Neo Technology. As we have discussed and as you know, PureThink is prohibited from using any
    Neo Technology open source products and from developing, marketing distributing or offering any services related to any
    Neo Technology open source products as set forth in Section 4.3 of the Agreement. From your own admissions in
    conversations with both John Broad and Jason Zagalsky, PureThink uses Neo Technology open source products and has
    distributed and performed services on, and continues to perform services on, Neo Technology open source products for the
    Internal Revenue Service. PureThink has also stated its intent to market and create a consulting business around Neo
    Technology open source products.

    Thus, the purpose of this letter is to provide PureThink with a formal notification of PureThink’s material breach of the
    Agreement under Section 7.2 of the Agreement. If PureThink fails to cure this breach within thirty (30) days of the date of
    this letter by both: (i) entering into an order form for the Internal Revenue Service’s use of Neo4j software with Neo
    Technology in the form provided by Neo Technology and paying the applicable fees to Neo Technology, (ii) executing the
    proposed amendment to the Agreement and (iii) ceasing all use of all Neo Technology open source products and ceasing
    all marketing, distribution, development and services of or for any Neo Technology open source products to Neo
    Technology’s satisfaction except as expressly set forth in the proposed amendment to the Agreement, then the Agreement
    is and will be automatically terminated. Such termination will be effective on the thirtieth day after the date of this letter
    (whether or not Neo Technology provides a subsequent termination notice to PureThink).

    If the Agreement terminates as set forth herein, we would like to remind you of your continuing obligations under the
    Agreement as set forth in Section 7.4 of the Agreement.

    Neo Technology further reserves all of its rights and remedies at law and equity under the Agreement and does not waive
    any rights under the Agreement.

    If you have any questions regarding this letter, please contact John Broad at john.broad@neotechnology.com.

    Sincerely,



          Neo Technology, Inc.

          By:  
Case 5:18-cv-07182-EJD Document 1 Filed 11/28/18 Page 30 of 53




                                                EXHIBIT C
DocuSign Envelope ID: 28425D4E-82C1-4B72-8577-2E8FAC23ED2B
                       Case 5:18-cv-07182-EJD Document 1 Filed 11/28/18 Page 31 of 53




                                                                                                           111 East Fifth Avenue
                                                                                                           San Mateo, CA 94401
                                                                                                                (855) 636 - 4532
    July 11, 2017

    PureThink LLC
    Attn: John Mark Suhy Jr.
    4202 Adrienne Dr.
    Alexandria, VA 22309



    To Mr. Suhy:


    Re:      Termination of Neo4j Solution Partner Agreement between PureThink LLC (“PureThink”) and Neo4j, Inc. formerly
             Neo Technology, Inc. ("Neo ") dated September 30, 2014 (“Agreement”) due to PureThink’s uncured breach

    Neo hereby notifies PureThink that the Agreement is immediately terminated pursuant to Section 7.2 of the Agreement.
    As you are aware, PureThink failed to timely cure its numerous material breaches set forth in our letter dated May 30,
    2017 (“Breach Notice”) or to otherwise respond to Neo’s attempts to delay termination of the Agreement.

    With the termination of the Agreement, Neo would like to remind PureThink of its continuing obligations as set forth in
    Section 7.4 of the Agreement. Critically, as PureThink’s rights and licenses under the Agreement have terminated,
    PureThink must immediately cease representing that it is an authorized partner or reseller of Neo, including without
    limitation, ceasing all references to Government Edition of Neo4j, soliciting any current, former, or prospective End Users
    (including Sandia National Lab, IRS, MPO and FBI), assisting in the procurement or renewal of any of Neo’s products,
    solutions, or services, or providing any procurement support, FISMA services, software development services, or training
    services to Neo’s existing or prospective End Users.

    Additionally, as set forth in the Agreement, for thirty six (36) months after the termination of this Agreement, PureThink
    must not develop, market, distribute or offer any services related to any Neo Technology Community Edition Products
    (defined in the Agreement as an open source version of a Neo software product, which includes, but is not limited to, GPL
    v3 licensed Neo4j Community Edition and AGPL v3 licensed Neo4j Enterprise Edition), derivative works of such products,
    or any PureThink software code made to work with Neo Technology Community Edition Products (including, without
    limitation, hosting services, training, technical support, configuration and customization services, etc.).

    PureThink must also return all Confidential Information in its possession, custody, and control and cease using Neo’s
    trademarks, service marks, and other designations. Neo therefore demands that PureThink immediately cease and desist
    all uses of, and remove from PureThink’s website(s) and marketing materials, Neo’s trademarks and tradenames,
    including, without limitation, Neo4j. PureThink has no rights to use Neo’s trademarks or tradenames and continued use of
    such trademarks and/or tradenames will constitute trademark infringement.

    Neo further reserves all of its rights and remedies at law and equity under the Agreement, including without limitation
    invoking its audit rights under the Agreement. Neo does not waive any rights under the Agreement, and this termination is
    not intended to and does not affect any prior or other termination rights or notices provided under the Agreement.

    If you have any questions regarding this letter, please contact John Broad at john.broad@neotechnology.com.

    Sincerely,




          Neo4j, Inc.
          By:          
Case 5:18-cv-07182-EJD Document 1 Filed 11/28/18 Page 32 of 53




                                                EXHIBIT D
PureThink                                                                                                                                                              Page 1 of 2
                             Case 5:18-cv-07182-EJD Document 1 Filed 11/28/18 Page 33 of 53


                                                                                                                                                      ⍰ (http://faq.web.archive.org/)  ❎
                                                                                                                                                 (https://archive.org/account/login.php)
                                                                                                                                                                                  f
  (/web/)
  http://purethink.com:80/                                                                                                             Go     SEP (HTTPS://WEB.ARCHIVE.ORG/WEB/20170
                                                                                                                                                              (https://web.archive.org/web/2
 112 captures (/web/*/http://purethink.com:80/)
 14 Dec 2001 - 5 Aug 2018                          ()                                                                                                       2016 (https://web.archive.org/we
                                                                                                                                                                         ▾ About this capture




                  Neo4j Government Edition News

                     If your agency was planning on procuring Neo4j Government Edition, then please checkout iGov Inc's new
                     Government Package for Neo4j (https://web.archive.org/web/20171102094315/https://igovsol.com/neo4j.html).




                     PureThink, the company who created, managed and sold Neo4j Government Edition to all US Federal agencies has
                     ceased their partnership with Neo Technology and Neo4j Government Edition has been retired.


                     The principle behind PureThink and the Government Package has created a new corporate entity called iGov Inc,
                     which is not a Neo4j Solution Partner. Because iGov Inc is not a solution partner, it can offer packages at great cost
                     savings to US Government Agencies as it has no restrictions on working with Neo4j Enterprise open source
                     licenses!


                     iGov Inc and the new Government Package for Neo4j allows agencies to spend their money on developing
                     innovative solutions around Neo4j, not paying for unnecessary production support before they even have a
                     solution built that could be in production.


                     iGov Inc's new Government Package for Neo4j can be added to any Neo4j instance making it a "Government
                     Edition". By default, all Government Packages for Neo4j now comes with Neo4j Enterprise included under it's open
                     source license!




                      Learn More about iGov Inc and it's new Government Package for Neo4j (https://web.archive.org/web/20171102094315/ht




                  WHO WE ARE

                  PureThink is a software development company established in 2002 and located in Reston, Va.                 General Contact
                  It is part of the Dulles High Tech corridor and Washington, DC Metro area.
                                                                                                                             (703) 348-3968

                  DISTINGUISHERS                                                                                              info@purethink.com
                                                                                                                             (mailto:info@purethink.com)
                        • Solid past performance in Federal, DOD, and commercial spaces.
                                                                                                                              1902 Campus Commons Drive
                        • Our management team is comprised of highly experienced technology professionals.
                                                                                                                             Suite 101 Reston, VA 20191
                        • No off-shoring : Because we focus on the US Government exclusively, our resources are
                            all located in the USA and have the ability to be cleared or already hold clearances.
                                                                                                                             Customer Support
                        • Extensive domain knowledge, adaptability, and experience in emerging technologies,
                                                                                                                             Toll Free: +1 (855) 979-7771
                            methodologies and processes.
                        • Security focused. All of our software development professionals must go through
                                                                                                                              support@purethink.com
                            security training. We were 2011 RSA speakers regarding continuous monitoring and the
                                                                                                                             (mailto:support@purethink.com)
                            cloud.
                        • Our company is well established with over 12 years in business.                                    See our support page
                                                                                                                             (support.html) for more
                                                                                                                             information.




https://web.archive.org/web/20171102094315/http://purethink.com:80/                                                                                                       11/8/2018
PureThink                                                                                                                                                                 Page 2 of 2
                            Case 5:18-cv-07182-EJD Document 1 Filed 11/28/18 Page 34 of 53


                                                                                                                                                         ⍰ (http://faq.web.archive.org/)  ❎
                                                                                                                                                    (https://archive.org/account/login.php)
                                                                                                                                                                                     f
  (/web/)
  http://purethink.com:80/                                                                                                                  Go   SEP (HTTPS://WEB.ARCHIVE.ORG/WEB/20170
                                                                                                                                                                 (https://web.archive.org/web/2
 112 captures (/web/*/http://purethink.com:80/)
 14 Dec 2001 - 5 Aug 2018                         ()                                                                                                           2016 (https://web.archive.org/we
                                                                                                                                                                            ▾ About this capture


                  emphasize people and interaction rather than complicated processes                 environments, industries, and market conditions. We focus on
                  and endless documentation.                                                         business strategy implementation, not business strategy
                                                                                                     development.




                  DUNS & CAGE Information                               NAICS Codes                                          SIC Codes

                        • DUNS: 147591627                                     • 511210 Software Reseller                         • 5045 Computers and Computer

                        • CAGE Code: 5KLU9                                    • 541511 Software Development                        Peripheral Equipment and Software

                                                                              • 541512 Systems Integration / CAD /               • 7371 Computer Programming Services

                                                                                CAM / LAN                                        • 7372 Prepackaged Software

                                                                              • 541519 Software Installation / Disaster          • 7373 Computer Integrated Systems

                                                                                Recover                                            Design

                                                                              • 611420 Software Training                         • 7378 Computer Maintenance and

                                                                              • 541330 Engineering Services                        Repair
                                                                                                                                 • 7379 Computer Related Services, Not
                                                                                                                                   Elsewhere Classified




                  About PureThink                                                                                                        CONTACT US

                                                                                                                                         (703) 348-3968
                  PureThink is a software development company established in 2002 and located in Reston, Va. We focus
                  on bringing innovative technologies to US Federal and State government agencies.                                        info@purethink.com
                                                                                                                                         (mailto:info@purethink.com)

                                                                                                                                          1902 Campus Commons Drive
                                                                                                                                         Suite 101 Reston, VA 20191



                                 © 2017 PureThink Corp All Rights Reserved.
                  (index.html)




https://web.archive.org/web/20171102094315/http://purethink.com:80/                                                                                                          11/8/2018
Case 5:18-cv-07182-EJD Document 1 Filed 11/28/18 Page 35 of 53




                                                EXHIBIT E
Case 5:18-cv-07182-EJD Document 1 Filed 11/28/18 Page 36 of 53
Case 5:18-cv-07182-EJD Document 1 Filed 11/28/18 Page 37 of 53




                                                 EXHIBIT F
0012312405                                    6789ÿÿ 89169ÿ78
                      Case 5:18-cv-07182-EJD Document           9
                                                               Filed  ÿ868  Page 38 of 53
                                                                     11/28/18


                                    ÿsvljrn                                                                 ·


    !"#$%&
   '()*(ÿ,$%(ÿ-.(ÿ, *(ÿ/0 ,ÿ1( 23ÿ4"-(0506&(ÿ70$"%(%ÿ5("ÿ& 809(ÿ%6&-0678-6"&ÿ-ÿ-.(ÿ:0$5.; 8"%$-6"
   <1=>ÿ4"-(0506&(ÿ70$"%(%ÿ%6&-0678-6"&ÿ/0ÿ80ÿ9#6("-&ÿ$"%ÿ6"-(0"$#ÿ50 3(9-&?ÿ
   ÿ
   <5("ÿ1$-6*(ÿ:0$5.ÿ>ÿ@<1=>Aÿ6&ÿ$ÿ" "B0(&-069-6*(ÿ/0Cÿ/ÿ1( 23Dÿ-.(ÿ! 0#%E&ÿ#($%6"=ÿ:0$5.ÿ$-$7$&(?ÿ
   ÿ
   <1=>ÿ6&ÿ$ÿ%0 5ÿ6"ÿ0(5#$9(,("-ÿ/0ÿ1( 23ÿ4"-(0506&(ÿ%6&-0678-6"&ÿ/ÿ-.(ÿ&$,(ÿ*(0&6"Dÿ38&-ÿ$ÿ%6F(0("-
   "$,(Dÿ$"%ÿ=8$0$"-((%ÿ-ÿ&-$Gÿ/0((ÿ$"%ÿ5("ÿ8"%(0ÿ-.(ÿ" "(ÿ50 H-ÿ:0$5.ÿ; 8"%$-6"?
      IJKLLÿNOPQRSTUÿVWQXYÿZ[V\]ÿOI^_`ÿJaQTUbUcdTÿefWfgÿcd
      RhQL
      ijklÿknnÿkopqrÿsrtuÿvjwÿkvlÿsvvpxkrsxjÿyjkrqzjuÿkrÿ{jp|}tuÿp~sknÿwjousrjÿjzjÿrruvjp|}pwkruvjwsv
      vjp|}ÿ{ÿÿ
      ÿ
      pwvnpklÿrjÿpjvÿupqzjÿjvrjzzsujÿlsurzsoqrspvuÿojnpwÿpzÿkrÿrjÿzkpqvlkrspvÿ{ÿlpwvnpklÿkj
      rruwwwzkypqvlkrspvpzzp}jrupvlo

   yÿpqÿwpqnlÿnsjÿquÿrpÿpsnjÿkÿujsÿxjzuspvÿpyÿ{ÿpzÿ{jp|}ÿozkvljlÿjvrjzzsujÿpjvÿupqzjÿlsurzsoqrspvu
   jÿÿnjkujÿpvrkrÿquÿkrÿvjp|}spxupnpÿksnrpÿvjp|}spxupnp

    {ÿ {ii ÿ
                       | ÿ
                           iÿ
                                {ÿ
    {|¡ÿ{iiÿi¢ÿiÿ£ {ÿ
                                        {ii
    ¤:¥¦*§ÿ<5("ÿ̈ 809(ÿ¦69("&(Dÿ" ÿ#6,6-$-6"&ÿ"ÿ9$8&$#ÿ9#8&-(0ÿ6"&-$"9(&Dÿ9 0(&Dÿ0ÿ50 %89-6"ÿ8&$=(?ÿ
    <9-7(0ÿ©2-.Dÿª«©¬ÿ1( 23)&ÿ­(#($&(ÿ1 -(&ÿ@.--5&®¯¯"( 23?9 ,¯0(#($&(B" -(&¯"( 23B§B2B°¯Aÿ±ÿ1( 23)&ÿ'.$-&
    1(!ÿ¥$=(ÿ@.--5&®¯¯"( 23?9 ,¯!.$-&B"(!B6"B"( 23¯A

    ²k³svq pvlojvrjzzsuj|qvsrkz´ÿrrulvzkypqvlkrspvpzpvlolsurpvlojvrjzzsuj
               |qvsrkz´ÿ
    µsvlpwuÿ¶| pvlojvrjzzsuj|wsvlpwu´sÿrrulvzkypqvlkrspvpzpvlolsurpvlo
    osr        jvrjzzsuj|wsvlpwu´sÿ

116898818 8                                                                                      01
0012312405                                    6789ÿÿ 89169ÿ78
                      Case 5:18-cv-07182-EJD Document           9
                                                               Filed  ÿ868  Page 39 of 53
                                                                     11/28/18
    89:;<=>ÿ@A       <:D;BEF:CFGHG9>FE@IJIKE=9:;<=>IL9HÿMNCCH>OPPQ;:IDGRHNS<T:;RC9<:I<GDP<:D;BP;9>CP<:D;BE
    B9C              F:CFGHG9>FÿME9@:;F
                                     IJIK«EI=9
                                            NC:;<=>
                                              YU IL9HUÿ                                                           ¬
    V<QWFG           Z[DV\ÿ@IJIKÿ]:CFGHG9>FÿV<QWFGÿ^TBÿMNCCH>OPPNTBI;<QWFGIQ<YPGPDGRHNS<T:;RC9<:P<:D;BE
    XYRDF            F:CFGHG9>FPUÿ
                       ÿÿ
                       `abcdeÿefgÿhÿ
                       ÿÿÿÿÿÿÿiijfklmnopqrqrsqrqrÿiijfklmnopqtuqsqtuqÿhÿ
                       ÿÿÿÿÿÿÿiivalfwdpxyz{|}gdar~}`s}`ÿhÿ
                       ÿÿÿÿÿÿÿejoafg`mag}ag`kidgdejemndsrÿ
                       ÿ
                        aÿasÿÿojs}}labloansqrqrÿ




    [F<Jÿ]:CFGHG9>Fÿ<YYFGQ9RÿG9QF>ÿ\<Dÿ<>CÿMNCCH>OPPB<DI9D<><IQ<YPAPPP[F<JE<YYFGQ9REG9QF>INCYU
   ÿ
    [F<Jÿ<HF:ÿ><TGQFÿ>ÿM;<=:<R;>INCY:F<JE<>ESR>U
   NFÿHRQWRDF>ÿ<:ÿCN9>ÿHRDFÿRGFÿQ<YH9F;ÿBÿ9<ÿX:QÿT>9:DÿCNFÿ<Q9Rÿ[F<Jÿ><TGQFÿQ<;FÿGFH<>9C<G9F>ÿ<QRCF;ÿRC
   NCCH>OPPD9CNTBIQ<YP:F<JIÿ8Fÿ;<ÿ:<CÿY<;9SÿCNFÿ><TGQFÿQ<;FI

   8Fÿ;<ÿ:<CÿHG<9;Fÿ[F<Jÿ<YYT:9Cÿ];9C9<:ÿB9:RG9F>ÿ>9YHÿBFQRT>Fÿ9CÿYRWF>ÿ:<ÿ>F:>FÿS<GÿSF;FGRÿRDF:Q9F>ÿC<ÿT>F
   CNFYÿ=NF:ÿCNFÿNRFÿCNFÿRB99CÿC<ÿT>Fÿ[F<Jÿ]:CFGHG9>FÿS<GÿSGFFÿT:;FGÿ9C>ÿ@ÿ<HF:ÿ><TGQFÿ9QF:>FI
   N9>ÿ;<=:<R;ÿHRDFÿ9>ÿWFHCÿTHÿC<ÿ;RCFÿ=9CNÿCNFÿQTGGF:Cÿ[F<JÿFG>9<:>ÿS<GÿFRQNÿBGR:QNIÿXSÿ<Tÿ=<T;ÿ9WFÿR:ÿ<;FG
   FG>9<:ÿ<Sÿ[F<Jÿ]:CFGHG9>Fÿ>9YHÿFYR9ÿT>ÿR:;ÿ=Fÿ=9ÿHRQWRDFÿ9CÿR:;ÿYRWFÿ9CÿRR9RBFÿC<ÿCNFÿHTB9QI
     [F<Jÿ<HF:ÿ><TGQFÿ>ÿM;<=:<R;>INCY:F<JE<>ESR>U
                                                           ª
    !"#ÿ%&'()(*+ÿ,) &ÿ-!.(/ÿ0(1. &'23ÿ4+56
   7. +'*!&+
    ÿ' (6ÿ'! ' (ÿ1. +'*!&+ÿ ÿ(/*ÿ¡(!¢ÿ &/*+ÿ&6ÿ*&'('!(+ÿ((6*&ÿ !"#ÿ%&'()(*+
   ,) &ÿ-!.(/ÿ2*/&++£ÿ¤¡ÿ3!.ÿÿÿ1. +'*!&ÿ¡!(ÿ.+¥ÿ)2+ÿ¢*2ÿ.+ÿ'ÿ& !"#¦*!+!2£/!¢
   §¢*2'!¨& !"#¦*!+!2£/!¢©£

116898818 8                                                                                      21
0012312405                                    6789ÿÿ 89169ÿ78
                      Case 5:18-cv-07182-EJD Document           9
                                                               Filed  ÿ868  Page 40 of 53
                                                                     11/28/18

     Q/ÿ%&'()ÿ!*+&,-,./&ÿT&;::=ÿU-&*ÿ"'0,1&V
                               ÿC
                                .*2&_A
                                     3+ I:J                                                                            `
          !"#ÿ%&'()ÿ!*+&,-,./&ÿ./ÿ'-&*ÿ/'0,1&ÿ0*2&,ÿ+3&ÿ456789ÿ'-&*ÿ/'0,1&ÿ:.1&*/&ÿ1,&;+&2ÿ<=ÿ+3&ÿ>,&&ÿ/'?+@;,&
        ?'0*2;+.'*AÿB.&@ÿ7.1&*/&ÿC3++-/DEE@@@AF*0A',FE:.1&*/&/E;F-:G9AHA&*A3+I:JAÿK3./ÿ./ÿ+3&ÿ/;I&ÿ:.1&*/&ÿ0/&2ÿ<=
        L'*2F'ÿMNÿ;*2ÿI;*=ÿ'+3&,ÿ'-&*ÿ/'0,1&ÿ-,')&1+/Aÿ4/ÿ:'*Fÿ;/ÿ='0ÿ?'::'@ÿ+3&ÿ'-&*ÿ/'0,1&ÿ:.1&*/&ÿ+&,I/ÿ='0ÿ;,&
        ?,&&ÿ+'ÿ0/&ÿ.+ÿ.*ÿ;*=ÿ&*8.,'*I&*+#ÿ?',ÿ;*=ÿ-0,-'/&ÿ='0ÿ@./3AÿK3&/&ÿ+&,I/ÿ/.I-:=ÿ&*/0,&ÿ10/+'Iÿ2&,.8;+.8&/ÿ'?
        %&'()ÿ!*+&,-,./&ÿ;,&ÿ;:/'ÿ+3&I/&:8&/ÿ'-&*ÿ/'0,1&AÿO"ÿF'8&,*I&*+ÿ;F&*1.&/ÿ;,&ÿ,&/+,.1+&2ÿ?,'IÿI;P.*Fÿ1:'/&2
        /'0,1&ÿ/'?+@;,&ÿ.*ÿI'/+ÿ/.+0;+.'*/ÿ;*2ÿ2'ÿ*'+ÿ+,=ÿ+'ÿ1,&;+&ÿ+3&.,ÿ'@*ÿ2&,.8;+.8&ÿC8&,/.'*Jÿ'?ÿ%&'()AÿQ*/+&;2ÿ+3&=
        0/&ÿ%&'()ÿ;/ÿ;ÿ/&,8&,ÿ.*ÿ;ÿI013ÿ:;,F&,ÿ&*+&,-,./&ÿ;,13.+&1+0,&ÿ/+;1PAÿ456789ÿ./ÿ;ÿ*'G<,;.*&,ÿ?',ÿO"ÿF'8&,*I&*+
        0/&ÿ1;/&/RÿQ+S/ÿ+3;+ÿ/.I-:&R
     X3;+ÿ./ÿ+3&ÿ'-&*ÿ/'0,1&ÿ:.1&*/&ÿ2'&/ÿ%&'()ÿ!*+&,-,./&ÿ0/&V
        %&'()ÿ!*+&,-,./&ÿ1;*ÿ<&ÿ0/&2ÿ?',ÿ?,&&ÿ0*2&,ÿ+3&ÿ>,&&ÿ"'?+@;,&ÿ>'0*2;+.'*S/ÿ5%Oÿ4>>!TUÿ5!%!T47ÿ6ON7QW
        7QW!%"!ÿB&,/.'*ÿ9ÿC3++-/DEE@@@AF*0A',FE:.1&*/&/E;F-:G9AHA&*A3+I:JAÿ
        ÿ
        Q+ÿ./ÿ+3&ÿ/;I&ÿ:.1&*/&ÿ0/&2ÿ<=ÿI;*=ÿ'-&*ÿ/'0,1&ÿ+'':/ÿ/013ÿ;/ÿL'*F'M<AÿK3&,&ÿ;,&ÿ*'ÿ3.22&*ÿ',ÿ:.I.+.*Fÿ+&,I/
        <&='*2ÿ+3&ÿ/+;*2;,2ÿ4567ÿ89AHÿ:.1&*/&ÿC456789JAÿX.+3ÿ%&'()ÿ!*+&,-,./&ÿ0*2&,ÿ.+/ÿ?,&&ÿ'-&*ÿ/'0,1&ÿ456789
        :.1&*/&#ÿ'0ÿ/.I-:=ÿ2'*S+ÿF&+ÿ-,'201+.'*ÿ&I;.:ÿ;*2ÿ-3'*&ÿ/0--',+ÿ?,'Iÿ%&'()ÿQ*1Aÿ'0ÿ1;*ÿF&+ÿ;ÿI013ÿ13&;-&,
        /0--',+ÿ1'*+,;1+ÿ+3,'0F3ÿ.5'8ÿQ*1ÿ?',ÿ;ÿ?,;1+.'*ÿ'?ÿ+3&ÿ1'/+ÿ+'ÿ/0--',+ÿ='0,ÿ-,'201+.'*ÿ2&-:'=I&*+#ÿ;*2ÿ'0,
        +&;Iÿ./ÿ+3&ÿ'*:=ÿ'*&ÿ@.+3ÿ%&'()ÿ?&2&,;:ÿ-;/+ÿ-&,?',I;*1&ÿ;+ÿ+3./ÿ-'.*+ÿ.*ÿ+.I&Aÿ
        ÿ
     X3&,&ÿ1;*ÿQÿ2'@*:';2ÿ+3&ÿ'-&*ÿ/'0,1&ÿ%&'()ÿ!*+&,-,./&ÿ<.*;,.&/V
        %&'()ÿ,&I'8&2ÿ+3&ÿ'-&*ÿ/'0,1&ÿ<.*;,.&/ÿ+3&=ÿ1'I-.:&2ÿ?,'Iÿ+3&.,ÿ2./+,.<0+.'*ÿ/.+&/ÿ/'ÿ='0ÿ1;*ÿ*'ÿ:'*F&,ÿF&+
        '-&*ÿ/'0,1&ÿ-;1P;F&/ÿ?,'Iÿ%&'()ÿQ*1Aÿ701P.:=ÿ.5'8ÿQ*1ÿ1'I-.:&/ÿ+3&ÿ<.*;,.&/ÿ?,'Iÿ+3&ÿ'Y1.;:ÿ%&'()ÿ/'0,1&ÿ1'2&
        ,&-'/.+',.&/ÿC3++-/DEEF.+30<A1'IE*&'()JAÿÿ
        ÿ
        "&&ÿ'0,ÿ<:'Fÿ-'/+ÿ+'ÿ:&;,*ÿI',&ÿC3++-/DEE<:'FA.F'8/':A1'IEZH[\E[[E[(E%&'()G99HG./G'0+G<0+G@3&,&G;,&G+3&G'-&*G
        /'0,1&G&*+&,-,./&G<.*;,.&/A3+I:Jÿ
     X3&,&ÿ1;*ÿQÿF&+ÿ+3&ÿ/'0,1&1'2&ÿ?',ÿ%&'()ÿ!*+&,-,./&V
          '0ÿ1;*ÿF&+ÿ;::ÿ+3&ÿ%&'()ÿ!*+&,-,./&ÿ/'0,1&ÿ1'2&ÿ;+ÿ+3&ÿ'Y1.;:ÿ%&'()ÿ5.+]0<ÿT&-'/.+',.&/
     X3;+ÿ;,&ÿ+3&ÿ,&/+,.1+.'*/ÿ'?ÿ456789ÿ;*2ÿ2'ÿQÿ*&&2ÿ+'ÿ@',,=ÿ;<'0+ÿ+3&IV
        K3&,&ÿ/.I-:=ÿ;,&ÿ*'*&ÿ+3;+ÿ@&S8&ÿ&8&,ÿ,0*ÿ.*+'Aÿ
        ÿ
        K3&ÿ4567ÿ:.1&*/&ÿ&*/0,&/ÿ+3;+ÿ.?ÿ='0ÿI;P&ÿ;ÿ2&,.8;+.8&ÿ'?ÿ%&'()ÿ+3;+ÿ='0ÿI0/+ÿ&*/0,&ÿ+3;+ÿ='0ÿ,&:&;/&ÿ+3&ÿ1'2&
        '?ÿ+3&ÿ2&,.8;+.8&ÿ<;1Pÿ+'ÿ+3&ÿ1'II0*.+=AÿK3;+S/ÿ.+RÿQ+ÿ2'&/ÿ*'+ÿ,&^0.,&ÿ='0ÿ+'ÿ,&:&;/&ÿ+3&ÿ+'':/#ÿ'+3&,ÿ;--:.1;+.'*/#

116898818 8                                                                                           1
0012312405                                    6789ÿÿ 89169ÿ78
                      Case 5:18-cv-07182-EJD Document           9
                                                               Filed  ÿ868  Page 41 of 53
                                                                     11/28/18
         !"ÿ$%&&'$ÿ"&(ÿ)*'ÿ+'%,-.ÿ
        /0          12 0 3                    ( 3 3 0+ ,- !                         + ,-/ !            1 
                          ÿY3&('.!O2]
     V"&ÿ/ÿ)*'ÿ+'%,-ÿR&'FGF3*'ÿ%G'&ÿ*%)F$'ÿ23$'&*'*ÿ3&ÿGF%()$3%&W
        4567ÿ9:ÿ;9<=65ÿ>9<ÿ;?@Aÿ/B*ÿCDDEÿ0F''ÿ"&(ÿ%G'&ÿ*%)F$'.ÿH!'ÿ*"&("F(ÿIJKLMNÿ%G'&ÿ*%)F$'ÿ23$'&*'ÿ*3OG2P
        '&*)F'*ÿ!"ÿ+'%,-ÿF'O"3&*ÿ%G'&ÿ*%)F$'ÿ"&(ÿ!"ÿ"&Pÿ$)*%Oÿ('F3M"3M'*ÿ%0ÿ+'%,-ÿ*!%)2(ÿ1'ÿ*!"F'(ÿQ3!ÿ!'
        $%OO)&3P.ÿ
        /0ÿP%)ÿ"F'ÿ'M'Fÿ%2(ÿ1Pÿ"ÿ+'%,-ÿ*"2'*ÿG'F*%&ÿ!"ÿP%)ÿ$"&ÿ&%ÿ)*'ÿ+'%,-ÿR&'FGF3*'ÿ%G'&ÿ*%)F$'ÿ23$'&*'ÿ3&
        GF%()$3%&Sÿ*3OG2'ÿ'O"32ÿ%Fÿ$"22ÿ)*ÿ"2%&TÿQ3!ÿ!'ÿG'F*%&B*ÿ&"O'ÿ"&(ÿQ'ÿQ322ÿO"U'ÿ*)F'ÿ+'%B*ÿ$%FG%F"'ÿU&%Q*
        "1%)ÿ!'ÿO3*"U'.
     ^%'*ÿ+'%,-ÿ%G'&ÿ*%)F$'ÿ23$'&*'ÿ!"M'ÿ"&Pÿ%!'FÿF'*F3$3%&*ÿ"1%M'ÿ!'ÿIJKLMNÿ%G'&ÿ*%)F$'ÿ23$'&*'W
        +%Sÿ+'%,-ÿR&'FGF3*'ÿ3*ÿF'2'"*'(ÿ%&2Pÿ)&('Fÿ!'ÿ*"&("F(ÿIJKLMNÿ%G'&ÿ*%)F$'ÿ23$'&*'ÿ!"ÿ3*ÿO"&"T'(ÿ1Pÿ!'
        0F''ÿ*%0Q"F'ÿ0%)&("3%&.ÿX3'Qÿ!'ÿIJKLMNÿL3$'&*'ÿY! G*Z[[QQQ.T&).%FT[23$'&*'*["TG2\N.D.'&.!O2]ÿ+%ÿ%&'ÿ3*
        "22%Q'(ÿ%ÿO%(30Pÿ!'ÿ*"&("F(ÿ23$'&*'ÿ"&(ÿ*322ÿ$"22ÿ3ÿ!'ÿIJKLMNÿ23$'&*'.
     r!"ÿ3*ÿ!'ÿ(3̀'F'&$'ÿ1'Q''&ÿ+'%,-ÿR&'FGF3*'ÿIJKLMNÿ"&(ÿ+'%,-ÿR&'FGF3*'ÿHF3"2W
        _'"(ÿ!'ÿ+'%,-ÿR&'FGF3*'ÿHF3"2ÿ23$'&*'ÿ"TF''O'&ÿ!'Pÿ"*UÿP%)ÿ%ÿ"TF''ÿ%ÿ1'0%F'ÿ(%Q&2%"(3&Tÿ"&(ÿP%)ÿQ322ÿ*''
         !'ÿ(3̀'F'&$'.ÿ/ÿF3'*ÿ%ÿ13&(ÿP%)ÿ%ÿF'*F3$3M'ÿ$%OO'F$3"2ÿ'FO*.ÿH!'F'ÿ3*ÿ&%ÿF'"*%&ÿP%)ÿQ%)2(ÿQ"&ÿ%ÿ"TF''
         %ÿF'*F3$3M'ÿ'FO*ÿ0%Fÿ!'ÿHF3"2ÿ(%Q&2%"(ÿSÿQ!'&ÿP%)ÿ$"&ÿ)*'ÿ+'%,-ÿR&'FGF3*'ÿ0%Fÿ"&Pÿ'&M3F%&O'&ÿ3&$2)(3&T
        KF%()$3%&ÿ)&('Fÿ!'ÿ*3OG2'ÿIJKLMNÿ%G'&ÿ*%)F$'ÿ23$'&*'.ÿ/&*'"(ÿ%0ÿ(%Q&2%"(3&Tÿ"ÿF3"2ÿ\ÿ(%Q&2%"(ÿ+'%,-
        R&'FGF3*'ÿ0F%Oÿ%)Fÿ!'ÿ+'%,-ÿ/&$.ÿ(3*F31)3%&ÿ*3'Sÿ%Fÿ0F%Oÿ%)FÿIO"a%&ÿJ%MÿV2%)(ÿO3FF%F.ÿb9c@d9?eÿf59gh
        i@j5=k=l65ÿm5=5ÿne9c@d9?e6Aojpdq



                                                         
                   stuvwÿyz{t|}|~tÿut|~ÿÿ}tzÿu|t
                                  9pk?=l69@6
      H!'F'ÿ"F'ÿ&%ÿG!P*3$"2ÿ(3̀'F'&$'*ÿ1'Q''&ÿ+'%,-ÿR&'FGF3*'ÿ$%OO'F$3"2ÿ"&(ÿIJKLÿ%G'&ÿ*%)F$'ÿ23$'&*'*ÿ+'%,-
      R&'FGF3*'ÿ%G'&ÿ*%)F$'ÿ23$'&*'*ÿ!"M'ÿ&%ÿ%!'Fÿ23O3"3%&*ÿ1'P%&(ÿ!'ÿ*"&("F(ÿJ+ÿIJKLÿ%G'&ÿ*%)F$'ÿ23$'&*'.ÿ
       H!'ÿ+'%,-ÿR&'FGF3*'ÿ$%OO'F$3"2ÿ'&(ÿ)*'Fÿ23$'&*'ÿ"TF''O'&ÿYRLI]ÿ"$)"22Pÿ"((*ÿF'*F3$3%&*ÿGF'M'&3&TÿP%)
                   0F%Oÿ)*3&Tÿ+'%,-ÿ%G'&ÿ*%)F$'ÿ23$'&*'*ÿ3&ÿO"&Pÿ$3F$)O*"&$'*ÿ"U'ÿ*)F'ÿ%ÿF'"(ÿ3


116898818 8                                                                                  1
0012312405                                    6789ÿÿ 89169ÿ78
                      Case 5:18-cv-07182-EJD Document           9
                                                               Filed  ÿ868  Page 42 of 53
                                                                     11/28/18
                                                                   %"&'(ÿ*#+",-,$"ÿ&-"#              %"&'(ÿ*#+",-,$"
    !"#$"                   ÿQ94J8RYF?>KU                            $&.,!"ÿ/!"#$"                 !&00",!1/ÿ/!"#$"
    234ÿ678ÿ94ÿ34:ÿ84;9<=4>84?ÿ@=<ÿ34:ÿA6<A=78B                             C*D                            C*D
    234ÿEÿ678ÿ?F97ÿG9?Fÿ34:ÿ3>=64?ÿ=@ÿH=<87ÿG9?F=6?                         C*D                            %L
    94H6<<94Iÿ3JJ9?9=43KÿH=7?7B
    234ÿEÿH<83?8ÿH67?=>ÿJ8<9;3?9;8ÿ;8<79=47ÿ=@ÿM8=NO                          C*D                            C*Dÿÿ
    P4?8<A<978BÿQPRSÿT:ÿH67?=>ÿM8=NOÿP4?8<A<978ÿPJ9?9=4U
    V=87ÿ%LWÿ<8X69<8ÿ:=6ÿ?=ÿ=A84ÿ7=6<H8ÿ:=6<ÿ7:7?8>7                                    C*Dÿ@=<ÿZ=?Fÿ
    ?F3?ÿ79>AK:ÿ678ÿM8=NOÿP4?8<A<978ÿ37ÿ3ÿH=>A=484?ÿ94            [=6ÿJ=ÿ%LWÿF3;8ÿ?=ÿ=A84ÿ7=6<H8ÿ:=6<ÿ7:7?8>ÿ?F3?ÿ6787
    :=6<ÿ7:7?8>Y                                                     M8=NOÿP4?8<A<978ÿ37ÿ3ÿ78<;8<ÿ37ÿ9?ÿ97ÿ94?84J8Jÿ?=ÿZ8
                                                                     678JYÿ[=6ÿ=4K:ÿ488Jÿ?=ÿ=A84ÿ7=6<H8ÿH67?=>ÿM8=NO
                                                                   P4?8<A<978ÿJ8<9;3?9;87ÿ64J8<ÿ?F8ÿ=A84ÿ7=6<H8ÿK9H8478
                                                                    34Jÿ?F84ÿ=4K:ÿ64J8<ÿH8<?394ÿJ97?<9Z6?9=4ÿH=4J9?9=47Y




   \]^_`ÿbc^d
   9e=;ÿE4HYÿ97ÿ3ÿ7=@?G3<8ÿJ8;8K=A>84?ÿH=>A34:ÿK=H3?8Jÿ94ÿ?F8ÿf37F94I?=4ÿV2ÿT8?<=ÿ3<83Yÿ
   f8ÿ@=H67ÿ=4ÿZ69KJ94Iÿ944=;3?9;8ÿ7=K6?9=47ÿ@=<ÿghÿe=;8<4>84?ÿ3I84H987ÿ6794IÿK83J94Iÿ=A84i7=6<H8ÿ?8HF4=K=I987Y

   jklmnjmÿpq
   rstuvÿwsxyzxt{
   |ÿ94@=}9I=;7=KYH=>ÿQ>39K?=S94@=}9I=;7=KYH=>U
   ~ÿÿ9HF>=4Jÿ9IFG3:ÿh69?8ÿiÿK8R34J<93ÿÿ




   Q94J8RYF?>KU
   ÿÿ9e=;ÿE4HYÿKKÿ9IF?7ÿ878<;8JY



116898818 8                                                                                           1
Case 5:18-cv-07182-EJD Document 1 Filed 11/28/18 Page 43 of 53




                                                 EXHIBIT G
0012312405                                    6789ÿÿ 89169ÿ78
                      Case 5:18-cv-07182-EJD Document           9
                                                               Filed  ÿ868  Page 44 of 53
                                                                     11/28/18



                               ÿghbqWros[aip                                                      t


   !"#ÿ%&'(ÿ%")*&#+"ÿ&#,ÿ!&-."ÿ'.%% (/#0ÿ1" 23ÿ4#("%/'"ÿ%"#ÿ'.+"
   -/+"#'",ÿ,/'(/5.(/#'6
   7.ÿ("&*ÿ8&'ÿ5""#ÿ%!/,/#0ÿ1" 23ÿ'.%% (ÿ(ÿ9:ÿ;","&-ÿ&0"#+/"'ÿ)ÿ*&#<ÿ<"&'=ÿ&#,ÿ>"ÿ# >ÿ#-<
    ?"ÿ+ **"+/&-ÿ"@./!"-"#(ÿ'.%% (ÿ%&+A&0"'ÿ)ÿ1" 23ÿ4#("%/'"ÿ%"#ÿ'.+"ÿ-/+"#'",
   ,/'(/5.(/#'6

                       VWXYWZ[ÿ]^_`Y^WaWb[ÿc_`YaWb[ÿ]d`edfWÿgadhi[_jbW_klmhf_nZ_iò_ap


   7.ÿ("&*ÿ/'ÿ(8"ÿ'&*"ÿ("&*ÿ(8&(ÿ+"&(",ÿ1" 23ÿ4#("%/'"ÿB !"#*"#(ÿ4,/(/#6ÿ;.(8"=ÿ>"ÿ&"ÿ(8"
   '&*"ÿ("&*ÿ(8&(ÿ'-,ÿ&#,ÿ'.%% (",ÿ"!"<ÿ9:ÿ;","&-ÿB !"#*"#(ÿ%+."*"#(ÿ)ÿ1" 23
   4#("%/'"ÿB !"#*"#(ÿ4,/(/#ÿ.%ÿ.#(/-ÿ/('ÿ"(/"*"#(ÿ/#ÿC.-<ÿDEFG6ÿ
   ÿ
   H"ÿ#-<ÿ)+.'ÿ#ÿ#-<ÿ'.%% (/#0ÿFEEIÿ)""ÿ&#,ÿ%"#ÿ'.+"ÿ710JKÿ4#("%/'"
   L8((%'MNN>>>60&%8).#,&(/#60N%3"+('N#0,5NOÿPÿ1" 23ÿ4#("%/'"ÿ%"#ÿ'.+"ÿ-/+"#'",
   ,/'(/5.(/#'6ÿ1 (ÿ#-<ÿ, "'ÿ(8/'ÿ+.(ÿ, >#ÿ#ÿ.#"+"''&<ÿ+ **"+/&-ÿ-/+"#'"ÿ+ '('=ÿ(8"ÿ%"#
   '.+"ÿ-/+"#'"'ÿ, ÿ# (ÿ%-&+"ÿ&#<ÿ"'(/+(/#'ÿ#ÿ(8"ÿ#.*5"ÿ)ÿ+-.'("ÿ/#'(&#+"'ÿÿ+"'ÿ-/A"ÿ(8"
   + **"+/&-ÿ-/+"#'"'ÿ, 6ÿ

                               7%"#ÿ'.+"ÿ0&%8ÿ%&+A&0"'
      J/,ÿ<.ÿA# >ÿ(8&(ÿ(8"ÿ1" 23ÿ4#("%/'"ÿ+ **"+/&-ÿ%&+A&0"'ÿ&!&/-&5-"ÿ)*ÿ1" 23ÿQ#+ÿ&#,ÿ(8"/
                                 %&(#"'ÿ&"ÿ"''"#(/&--<ÿ'.%% (ÿ?"/#0'Rÿ
                                                      ÿ
       S"ÿ<.ÿ&>&"ÿ(8&(=ÿ.#-/A"ÿ(8"ÿ+ **"+/&-ÿ-/+"#'",ÿ%(/#'=ÿ(8"ÿ1" 23ÿ4#("%/'"ÿ%"#ÿ'.+"
        SBTÿ-/+"#'"ÿ, "'ÿ# (ÿ%-&+"ÿ&#<ÿ"'(/+(/#'ÿ#ÿ(8"ÿ#.*5"ÿ)ÿ+-.'("ÿ/#'(&#+"'ÿ&#,ÿ+ "'R
         /B !ÿQ#+U'ÿ%"#ÿ'.+"ÿ"#("%/'"ÿ%&+A&0"'ÿ%!/,"ÿ&ÿ5"(("ÿ!&-."ÿ(8&#ÿ1" 23ÿ4#("%/'"
      + **"+/&-ÿ'.%% (ÿ'.5'+/%(/#'ÿ5"+&.'"ÿFEEIÿ)ÿ(8"ÿ+ '(ÿ0 "'ÿ(ÿ'.%% (ÿ&#,ÿ,"!"-%*"#(
                    '"!/+"'=ÿ# (ÿ.#"+"''&<ÿ&#,ÿ* "ÿ"'(/+(/!"ÿ+ **"+/&-ÿ-/+"#'"'6ÿ
                                                      ÿ
     Q)ÿ<.ÿ, ÿ# (ÿ#"",ÿ'.%% (ÿ)ÿ<.ÿ710JKÿ4#("%/'"ÿÿ1" 23ÿ4#("%/'"ÿ%"#ÿ'.+"ÿ-/+"#'",
116898818                                                                          0104
0012312405                                    6789ÿÿ 89169ÿ78
                      Case 5:18-cv-07182-EJD Document           9
                                                               Filed  ÿ868  Page 45 of 53
                                                                     11/28/18
                          !"#$!%&'ÿ!)*&ÿ+,-.ÿ%/&-%0ÿ12345ÿ6&!*","*
        7)!!, 899///:3"0,);%$&0!%&:%"39,"%<*=!9%&3#9>ÿ0ÿ0ÿ"%,ÿ&ÿ"*,-0=*+*&!ÿ;%"ÿ0&ÿ*?!&3
                           ÿhKBUR
                       =%++*   "=0Y-[J
                                      ÿ-=N\
                                           *&p *ÿ!"#$!%&ÿ%;ÿ!)*ÿ0+*ÿ@*"%&ÿ&$+#*":

   ABCDÿFCGHÿCIJKCBL
   MJÿKLÿKNICHJOBJÿJCÿPBCDÿFCGHÿCIJKCBLÿQRSCHRÿFCGÿNOPRÿOBFÿIHCTGHRNRBJÿURTKLKCBLÿOHCGBUÿVRCWXYÿZ[R
   KBSCHNOJKCBÿQR\CDÿIHC]KURLÿFCGÿDKJ[ÿOÿTCNI\RJRÿQHROPUCDBÿCSÿJ[Rÿ^ÿNOKBÿVRCWXÿC_RHKB`LÿO]OK\OQ\R
   KBT\GUKB`ÿJ[RÿSHRRÿCIRBÿLCGHTRÿCIJKCBYÿaCLJÿIRCI\RÿOHRÿBCJÿODOHRÿJ[OJÿVRCWXÿbBJRHIHKLRÿbUKJKCBÿKLÿCIRB
   LCGHTRÿ\KPRÿKJLÿLKQ\KB`cÿVRCWXÿdCNNGBKJFÿRUKJKCBYÿMBÿSOTJcÿJ[RHRÿKLÿBCÿHROLCBÿFCGÿL[CG\UÿQRÿGLKB`ÿJ[R
   TCNNGBKJFÿRUKJKCBYÿMSÿFCGe]RÿT[CLRBÿJCÿGLRÿVRCWXÿCIRBÿLCGHTRcÿJ[RBÿFCGÿL[CG\UÿGLRÿJ[RÿRBJRHIHKLRÿRUKJKCB
   GBURHÿKJeLÿCIRBÿLCGHTRÿ\KTRBLRY
   Z[RÿKBSCHNOJKCBÿQR\CDÿL[CG\UÿIHC]KURÿFCGÿDKJ[ÿOÿT\ROHÿGBURHLJOBUKB`ÿCSÿFCGHÿCIJKCBLcÿLCÿFCGÿTOBÿT[CCLR
   D[OJeLÿQRLJÿSCHÿFCGHÿO`RBTFY
   fKRDÿCGHÿQ\C`ÿICLJÿCBÿVRCWXÿdCNNRHTKO\ÿgHKTRLÿh[JJILijjQ\C`YK̀C]LC\YTCNjklmnjlmjmljVRCWXodCNNRHTKO\o
   gHKTRLY[JN\p


                                 VbqWrÿMVdYÿdqaabsdMtuÿvwxvdsMgZMqV
                                              yz{|ÿ~ÿy
     dCNNRHTKO\ÿIOTPO`RLÿOHRÿJ[CLRÿLC\UÿQFÿVRCWXÿLC\GJKCBLÿIOHJBRHLYÿCGÿOHRÿIOFKB`ÿSCHÿIHCUGTJKCBÿLGIICHJY
                Z[RÿTCNNRHTKO\ÿ\KTRBLRÿKLÿOTJGO\\FÿNCHRÿHRLJHKTJK]RÿJ[OBÿJ[RÿCIRBÿLCGHTRÿ\KTRBLR
                                              VRCWXÿbBJRHIHKLRÿvCSJDOHR
                             t]OK\OQ\RÿJ[HCG`[ÿVRCWXÿMBTYÿOBUÿO\\ÿVRCWXÿvC\GJKCBÿgOHJBRHL
      ROH\FÿvGQLTHKIJKCBYÿCGÿOHRÿIOFKB`ÿSCHÿIHCUGTJKCBÿLGIICHJÿQOTPRUÿQFÿVRCWXÿMBTYYÿMSÿFCGÿUCBeJÿHRBRDÿFCGH
                   LGQLTHKIJKCBÿFCGÿLKNI\FÿSO\\ÿQOTPÿJCÿJ[RÿVRCWXÿbBJRHIHKLRÿCIRBÿLCGHTRÿ\KTRBLRY
                  gHCUGTJKCBÿbNOK\ÿOBUÿg[CBRÿvGIICHJÿSHCNÿ]RBUCHÿD[KT[ÿKLÿQOTPRUÿQFÿVRCWXÿMBTY
                            dCNNRHTKO\ÿuKTRBLRÿhaCLJÿ̀C]RHBNRBJÿO`RBTKRLÿUCÿBCJÿBRRUYp
                             dCLJÿKLÿQOLRUÿCBÿBGNQRHÿCSÿKBLJOBTRLÿOBUÿTCHRLYÿhvRRÿQR\CDp

116898818                                                                                     2104
0012312405                                    6789ÿÿ 89169ÿ78
                      Case 5:18-cv-07182-EJD Document           9
                                                               Filed  ÿ868  Page 46 of 53
                                                                     11/28/18
                                       !"ÿ$%"%&!'(%)*ÿ'+,-+ %.
                            ÿ]?@E;^O:9DH_            /0123                                                 `
    4556ÿ78ÿ9:;ÿ<7=9ÿ>7;=ÿ?@97ÿ=;AB?<;=ÿC?D;EÿC9ÿFG?HE?@>ÿCÿ=7HG9?7@ÿCA7G@Eÿ);7IJKÿ@79ÿG@@;<;==CALÿMA7EG<9?7@
                                        =GMM7A9ÿ87Aÿ=7D;9:?@>ÿ@79ÿL;9ÿFG?H9NO

                                      !)>$Pÿ%@9;AMA?=;ÿ7M;@ÿ=7GA<;ÿE?=9A?FG9?7@=
                       )7ÿC@@GCHÿ=GF=<A?M9?7@KÿL7GÿCA;ÿ8A;;ÿ97ÿE7ÿQ:C9;B;AÿL7GÿQC@9ÿ?@ÿ9:;ÿ8G9GA;O
                    'A7EG<9?7@ÿ%DC?HÿC@Eÿ':7@;ÿ.GMM7A9ÿ8A7Dÿ?7Bÿ@<KÿFG9ÿ@79ÿFC<R;EÿFLÿ);7IJÿ@<O
     !)>$Pÿ%@9;AMA?=;ÿ?=ÿ8A;;ÿC@Eÿ7M;@ÿ=7GA<;OÿS7Gÿ:CB;ÿCHHÿ9:;ÿ8;C9GA;ÿMCA?9Lÿ78ÿ);7IJÿ%@9;AMA?=;ÿ<7DD;A<?CH
                        H?<;@=;=KÿFG9ÿQ?9:7G9ÿH?D?9=ÿ7@ÿG=C>;Kÿ<HG=9;Aÿ?@=9C@<;=Kÿ<7A;=Kÿ;9<O
                 )7ÿH?D?9C9?7@=ÿ7@ÿG=C>;Kÿ?@=9C@<;=ÿ7Aÿ<7A;=ÿTÿ<7=9ÿ>7;=ÿ4556ÿ97ÿ=7HG9?7@=ÿE;B;H7MD;@9
                                          U.(+ÿC@EÿV5Wÿ*77HR?9ÿC@Eÿ.;AB?<;=
              .G?9;ÿ78ÿ*77H=KÿUACD;Q7AR=KÿC@Eÿ.9CA9;Aÿ'A7J;<9=ÿQ;ÿG=;ÿ87Aÿ=<CHCFH;ÿF?>ÿEC9Cÿ>ACM:ÿMA7J;<9=O

                                   !"ÿ%)*%X'X.%ÿ.Y''!X*ÿ'+,-+ %.
                                                      /Z23
     [;ÿ7\;Aÿ9:;ÿ=CD;ÿ=GMM7A9ÿ8;C9GA;=ÿC@Eÿ.&+=ÿC=ÿ9:;ÿ);7IJÿ%@9;AMA?=;ÿ<7DD;A<?CHÿ=GF=<A?M9?7@=ÿ7\;A;EÿFL
     );7IJÿ@<ÿMCA9@;A=KÿFG9ÿ87Aÿ9:;ÿ7M;@ÿ=7GA<;ÿH?<;@=;Eÿ;@9;AMA?=;ÿE?=9A?FG9?7@=Oÿ*:?=ÿCHH7Q=ÿG=ÿ97ÿ7@HLÿ<:CA>;
                     87Aÿ=GMM7A9Kÿ@79ÿC@ÿG@;<;==CALÿC@EÿD7A;ÿA;=9A?<9?B;ÿ<7DD;A<?CHÿH?<;@=;O

                                      !)>$Pÿ%@9;AMA?=;ÿ7M;@ÿ=7GA<;ÿE?=9A?FG9?7@=
                                      )7ÿH?D?9C9?7@=ÿ7@ÿ<HG=9;Aÿ?@=9C@<;=ÿ7Aÿ<7A;=O
      !)>$Pÿ%@9;AMA?=;ÿ?=ÿCÿEA7Mÿ@ÿA;MHC<;D;@9ÿ87Aÿ);7IJÿ%@9;AMA?=;ÿ<7DD;A<?CHÿMC<RC>;=ÿE7Q@H7CE;Eÿ8A7D
                                                   );7IJO<7D
                                          U.(+ÿC@EÿV5Wÿ*77HR?9ÿC@Eÿ.;AB?<;=


116898818                                                                                    104
0012312405                                    6789ÿÿ 89169ÿ78
                      Case 5:18-cv-07182-EJD Document           9
                                                               Filed  ÿ868  Page 47 of 53
                                                                     11/28/18
     0-"ÿ/%'!2ÿ1'.(ÿ%<ÿI%%6/Jÿ!95%!K/Jÿ"4ÿ1(!(!ÿ?!%+2(/ÿ5ÿ'/ÿ<%!ÿ/26&6ÿ&.Hÿ4 (ÿ)%*+ÿ-!%+2(/7
                            ÿ3."478(96> 1ÿ8((-/H!-8/(2K7.%>
                                          3                                                           


                                                   0?,)ÿ10@AB,
                                                        CDEE
        1.9-6Fÿ4%5"6% 4ÿ(8ÿ--!%-!.(ÿ"(!-!./ÿ!6 /ÿG!/.%"ÿF%'ÿ"4ÿ"4ÿ/(!(ÿ'/."Hÿ.(7ÿI8!ÿ!ÿ"%
                                   6.9.((.%"/ÿ%"ÿ26'/(!ÿ."/("2/Jÿ2%!/Jÿ(27ÿ
                                                         ÿ
          I8ÿ4./(!.&'(.%"/ÿ5ÿ- 2K Hÿ<%!ÿ(8ÿ<4!6ÿH%G!"9"(ÿ"4ÿ2%99'".(Fÿ/ÿÿ58%6ÿ!ÿ4!%-ÿ."
              !-629"(/ÿ<%!ÿ)%*+ÿ,"(!-!./ÿ2%99!2.6ÿ- 2K H/ÿF%'ÿ4%5"6% 4ÿ<!%9ÿ"%*+72%97


                    !"ÿ$%!ÿ&%'(ÿ)%*+ÿ,"(!-!./ÿ0-"ÿ1%'!2ÿ34%5"6% 4/78(96:"%*+;%/;<=/>


                               LMNMOPQRMSTÿQVWXVYMÿPNMZN[M\ÿ]SMP^_àTRObSMP^_cLMNcdMVTeZMfg
                                   hDijEÿjlmhnDiolpÿ]SMP^_àTRObSMP^_cQZ[WMcWPRQVZ[fPSg


   stutvwxytz{ÿ}~~tÿutut
                                 QZPWeZMRMSTÿWPRQVZ[fPSÿ]SMP^_àTRObSMP^_cWPRQVZ[fPSg
                                       \aqÿ[YPNÿ[SWÿrÿ]SMP^_àTRObQZPWeZMRMSTc[SdPg


      I8ÿ%G!"9"(ÿG6%-9"(ÿ? 2K H/ÿ!ÿ.94ÿ(ÿH"2./ÿ58%ÿ"4ÿ86-ÿ&'.64."Hÿÿ!%&'/(ÿ"4
      /26&6ÿ/%6'(.%"ÿ!%'"4ÿ)%*+7ÿ@"6.Kÿ(8ÿ2%99!2.6ÿ-!%4'2(.%"ÿ/'--%!(ÿ/'&/2!.-(.%"/Jÿÿ%<ÿ(8
      2%/(ÿH%/ÿ."(%ÿ2%"/'6(."Hÿ/!G.2/ÿ(8 (ÿ86-ÿF%'ÿ&'.64ÿ%'(ÿF%'!ÿ/%6'(.%"7ÿ
      ÿ
      66ÿ.%Gÿ"2ÿ- 2K H/ÿ6/%ÿ."26'4ÿÿ/'.(ÿ%<ÿ(%%6/ÿ"4ÿ/!G.2/ÿ58.28ÿ!ÿ2%9&."4ÿ(%ÿ44!//ÿ2!.(.26
      1$ÿ"4ÿ22//.&.6.(Fÿ!='.!9"(/ÿ!6(."Hÿ(%ÿ)%*+7

             B'/(%9!ÿ1'--%!(
              .%Gÿ"2ÿ-!%G.4/ÿ'9&!66ÿ/'--%!(ÿ2!%//ÿ66ÿ(8ÿ2%9-%""(/ÿ%<ÿF%'!ÿ)%*+ÿ/%6'(.%"Jÿ."26'4."H
              )%*+ÿ.(/6<7ÿ%!ÿ 9-6Jÿÿ/%6'(.%"ÿ'/."Hÿ)%*+ÿ,"(!-!./Jÿ- 28ÿ <K Jÿ,6/(.2ÿ1 !28Jÿ"4
              2'/(%9ÿ9.2!%;/!G.2ÿ!28.(2('!ÿ2%9-%""(/ÿ!ÿ66ÿ2%G!4ÿ'"4!ÿ(8ÿ'9&!66ÿ/'--%!(
116898818                                                                                 104
0012312405                                    6789ÿÿ 89169ÿ78
                      Case 5:18-cv-07182-EJD Document           9
                                                               Filed  ÿ868  Page 48 of 53
                                                                     11/28/18
              !"#$%$ÿ'#()ÿ()%*%ÿ+,-+.%*/ÿ0)%ÿ1%!23ÿ,!44%,#+5ÿ*6!(ÿ*67*,#(#!8*ÿ!859ÿ,!"%ÿ1%!23
              :8(%#*%/                                                                            a
                             ÿF#8$%O/)(45G
     X        ;<=;>ÿ?%"%5!4%8(
              0)%ÿ$%"%5!4%8(ÿ+,-+.%*ÿ#8,56$%ÿ;<ÿ+8$ÿ;>ÿ$%*#.8ÿ*%"#,%*ÿ(!ÿ+**#*(ÿ$%"%5!#8.ÿ%"%9()#8.ÿ@!4
              9!6ÿ$+*)7!+$*ÿ+8$ÿ"#*6+5#A+(#!8/ÿB%ÿ%8*6%ÿ+55ÿ$%"%5!4%8(ÿ4%%(*ÿCDEF,Gÿ%H6#%4%8(*/ÿB%
              ,!"%ÿ+55ÿ4!$%8ÿ'%7ÿ$%*#.8ÿ@+4%'!-*ÿ#8,56$#8.ÿI%+,(JKÿ+8$ÿL8.65+JK/ÿM6()%4!%Nÿ'%ÿ!"#$%
              +ÿ(!!57!Oÿ!@ÿ!%8ÿ*!6,%ÿ"#*6+5#A+(#!8ÿ5#7+#%*ÿ+8$ÿ'%7+ÿ*(+(%ÿ!3%,(*ÿ(!ÿ.%(ÿ9!6ÿ!3%,(ÿ6
              +8$ÿ688#8.ÿH6#,-59/ÿÿ
              P!6ÿ,+8ÿ+5*!ÿ+$$ÿ!8ÿ;<ÿ+,-+.%*ÿ*6,)ÿ+*ÿQ#8-6#!6*ÿRSTLÿ+8$ÿS +)59(#,ÿU#*6+5#A+(#!8ÿ(!!5*ÿ+8$
              LV<*/

     Y        K(+(%ÿV!3%,(*ÿ+8$ÿ0!!5*%(*
              B%ÿ!"#$%ÿ+ÿ*6#(%ÿ!@ÿ*(+(%ÿ!3%,(*ÿF4+"%8ÿ+8$ÿ.+$5%GNÿ(%45+(%*Nÿ+8$ÿ(!!5*ÿ(!ÿ.%(ÿ9!6ÿ1%!23
              !3%,(*ÿ!Wÿ()%ÿ.!68$ÿH6#,-59/ÿR6ÿK(+(%*ÿ#8,56$%ÿ?!,-%ÿ#4+.%*NÿT#,!*%"#,%ÿ+,)#(%,(6%
              ,!4!8%8(*ÿF+#ÿ.+(%'+9*Nÿ*%"#,%ÿ%.#*(#%*Nÿ%(,GNÿ;<ÿ+8$ÿ"#*6+5#A+(#!8ÿ,!4!8%8(*ÿ+8$ÿ4!%/
     ^        :8(%#*%ÿL,)#(%,(6%ÿ?%"%5!4%8(
              1%!23ÿ#*ÿ6*6+559ÿ36*(ÿ!8%ÿ!@ÿ4+89ÿ,!4!8%8(*ÿ#8ÿ+ÿ,!44!8ÿ.+)ÿ*!56(#!8/ÿR()%ÿ,!4!8%8(*
              #8,56$%ÿ:5+*(#,K%+,)NÿL+,)%ÿZ+@-+Nÿ+8$ÿ!()%ÿ(%,)8!5!.#%*/ÿ
              ÿ
              R6ÿ(%+4ÿ7#8.*ÿ+ÿ'#$%ÿ+8.%ÿ!@ÿ%8(%#*%ÿ+,)#(%,(6%ÿ$%"%5!4%8(ÿ%O%(#*%ÿ(!ÿ()%ÿ(+75%/ÿM!4
              4!8!5#()#,ÿ(!ÿ4#,![*%"#,%ÿ+,)#(%,(6%*Nÿ!6ÿ(%+4ÿ'#55ÿ)%5ÿ$%*#.8ÿ+ÿ*!56(#!8ÿ()+(ÿ7%*(ÿ\(]*ÿ9!6
              +.%8,9]*ÿ8%%$*/
     _        S +)S #$ÿ?+(+ÿV5+(@!4
              S +)S #$ÿ?+(+ÿV5+(@!4ÿFS?VGÿ#*ÿ+8ÿ%8(%#*%[.+$%ÿ.+)ÿ$+(+ÿ4+8+.%4%8(ÿ5+(@!4ÿ()+(
              %8+75%*ÿ+ÿ,%8(+5#A%$ÿ+,)#(%,(6%ÿ@!ÿ688#8.ÿ7+(,)Nÿ#8(%+,(#"%ÿ+8$ÿ%+5[(#4%ÿ+8+59(#,*ÿ+8$ÿ$+(+
              !,%**#8.ÿ+5#,+(#!8*ÿ*#465(+8%!6*59ÿ+,!**ÿ9!6ÿ,!88%,(%$ÿ.+)ÿ$+(+/ÿ?%"%5!4%8(ÿ+,-+.%*
              #8,56$%ÿ()%ÿ(!!5*Nÿ+8$ÿ5+(@!4ÿ,!4!8%8(*ÿ8%%$%$ÿ(!ÿ.%(ÿ+ÿ!76*(ÿ+8$ÿ*,+5+75%ÿ:0Qÿ#%5#8%ÿ#8
              5+,%/
     a        1%'%*(ÿQ#7+#%*ÿ+8$ÿI%!*#(!#%*
              0)%ÿS!"%84%8(ÿV+,-+.%*ÿ@!ÿ1%!23ÿ#8,56$%ÿ4+89ÿ!@ÿ()%ÿ5%+$#8.ÿ(%,)8!5!.#%*ÿ')#,)ÿ+%ÿ+55
              ,!"%%$ÿ68$%ÿ()%ÿ647%55+ÿ+,-+.%ÿ*6!(/ÿ<8ÿ4+89ÿ,+*%*Nÿ()#*ÿ+55!'*ÿ@!ÿ+.%8,#%*ÿ(!ÿ*(+(
              '!-#8.ÿ'#()ÿ8%'ÿ(%,)8!5!.#%*ÿ()+(ÿ'!65$ÿ)+"%ÿ6*+.%ÿ%*(#,(#!8*ÿ#@ÿ8!(ÿ+(ÿ!@ÿ+ÿ"%8$!ÿ*6!(%$
              +,-+.%ÿ*6,)ÿ+*ÿ()#*/ÿL55ÿ5#7+#%*ÿ+8$ÿ%!*#(!#%*ÿ+%ÿ-%(ÿ!8ÿL4+A!8ÿS!"`5!6$ÿ+8$ÿ,+8ÿ7%ÿ%+*#59
              +,,%**%$ÿ!8,%ÿ+8ÿ+.%8,9ÿ')#(%5#*(*ÿ()%ÿ*%"%*/ÿ?%"%5!4%8(ÿ+,-+.%*ÿ#8,56$%ÿ+,,%**ÿ(!ÿ()%
              8%'%*(ÿ5#7+#%*ÿ+8$ÿ%!*#(!#%*ÿ@!ÿ()%ÿ(!!5*ÿ'%ÿ+,-+.%ÿ+8$ÿ*6!(/
              S!"`5!6$ÿ?%"%5!4%8(ÿ+8$ÿ̀!8(#86!6*ÿ<8(%.+(#!8ÿ:8"#!84%8(
116898818                                                                                  104
0012312405                                    6789ÿÿ 89169ÿ789 ÿ868  Page 49 of 53
     ?
                      Case 5:18-cv-07182-EJD Document          Filed 11/28/18
               ÿ!"# $%&'"#ÿ&('&ÿ)'"*ÿ'+ ",-%ÿ('. ÿ"/&ÿ'#/0&#ÿ&( ÿ" 1 %&ÿ&,("/2/+-%ÿ'"#ÿ3 %&ÿ0$',&-,%
              1(-,(ÿ,'"ÿ)'4 ÿ)/# $"ÿ1 3ÿ'002-,'&-/"ÿ# . 2/0) "&ÿ'2)/%&ÿ-)0/%%-325ÿ6!$ÿ# . 2/0) "&
              0',4'+ %ÿ-",2!#ÿSÿ-!%
                                 "#ÿ/7
                                    T5(&)292
                                      ÿ8/.U/!#ÿ$%/!$,%ÿ-",2!#-"+ÿ:9;<ÿ=><9/"&'-" $ÿ= $.-,%<ÿ'"#ÿ)/$5
   ÿ


                                                           
   @ABCBDEÿGHIJKABLHD
       M 2/1ÿ-%ÿ'ÿ0$-,ÿ,/)0'$-%/"ÿ7/$ÿ'ÿN /OPÿQ",5ÿ,/)) $,-'2ÿ%!3%,$-0&-/"ÿ0',4'+ ÿ,/. $-"+ÿ>ÿ0$/#!,&-/"
       -"%&'",%ÿ1-&(ÿRÿ,/$%ÿ',(5ÿS>TRU5ÿV( ÿN /OPÿQ",5ÿ,/)) $,-'2ÿ0',4'+ ÿ-%ÿ"/&ÿ'ÿ0 $0 &!'2ÿ2-,"%<ÿ'"#ÿ&(
       ,/)) $,-'2ÿ:WXYÿ2-)-&%ÿ*/!$ÿ!%ÿ/7ÿN /OPÿ/0 "ÿ%/!$,ÿ2-,"%%ÿ-"ÿ)'"*ÿ1'*%ÿ/",ÿ',,0&#5ÿN/&-,
       &('&ÿ-&ÿ'2%/ÿ('%ÿ!"" ,%%'$*ÿ0$/#!,&-/"ÿ2) "&%ÿ1(-,(ÿ*/!ÿ'$ÿ0'*-"+ÿ7/$ÿ'%ÿ0'$&ÿ/7ÿ&( ÿ%!3%,$-0&-/"5
       N /OPÿQ",Z%ÿ0$-,-"+ÿ,'"ÿ3 ÿ7/!"#ÿ.-'ÿ'ÿ%-)02ÿ8=YÿY#.'"&'+ ÿ%'$,(5

   N /OPÿQ",5ÿ9/)) $,-'2ÿ=!3%,$-0&-/"ÿSY""!'2ÿ=!3%,$-0&-/"U
       N /OPÿ:"&$0$-%ÿM!"#2ÿ[ÿ=&'"#'$#ÿ,2!%&$ÿ7/$ÿ"&$0$-%ÿ'002-,'&-/"%ÿ&('&ÿ'$ÿ!%#ÿ3*ÿ)/$ÿ&('"ÿ/"
       # 0'$&) "&ÿS/$ÿ3*ÿ'ÿ2'$+ $ÿ# 0'$&) "&U<ÿ/$ÿ3*ÿ,!%&/) $\7',-"+ÿ'002-,'&-/"%5
       N /OPÿ:"&$0$-%ÿM!"#2ÿ3'%-,ÿ,/"]+!$'&-/"ÿ-",2!# %^
              '5ÿ>ÿ_$/#!,&-/"ÿQ"%&'",%ÿS!0ÿ&/ÿRÿ9/$%ÿ0 $ÿQ"%&'",U5
              35ÿ>ÿV %&ÿQ"%&'",%ÿS"/ÿ9/$ÿ2-)-&U5
              ,5ÿ_$)-!)ÿ=!00/$&^ÿ;OÿTÿ̀ÿaÿb\(/!$ÿ$%0/"%ÿ&-) ÿ7/$ÿ= . $-&*ÿbÿ-%%! %<ÿcdefgÿeijÿklmicn
              #5ÿW"2-)-&#ÿ"!)3 $ÿ/7ÿ2-,"%#ÿ# . 2/0 $%5

     oedcÿpÿqcrstfkufmi                                                          viiwegÿxwyrstfkufmiÿztfsc
     N /OPÿ:"&$0$-%ÿM!"#2ÿM'%ÿS>ÿQ"%&'",%ÿ{ÿRÿ9/$%ÿ:',(U                         |bR}<bRRÿaÿ*$
     Y##-&-/"'2ÿ_$/#!,&-/"ÿ9'0',-&*ÿS0 $ÿ9/$U                                    ~ÿ|<}ÿaÿ*$
     -%'%&$ÿ ,/. $*ÿS0 $ÿ9/$U                                                  ~ÿ|><>ÿaÿ*$
     Y##-&-/"'2ÿV %&ÿQ"%&'",%ÿS0 $ÿQ"%&'",U                                      ~ÿ|O<}`ÿaÿ*$

116898818                                                                                 3104
0012312405                                    6789ÿÿ 89169ÿ78
                      Case 5:18-cv-07182-EJD Document           9
                                                               Filed  ÿ868  Page 50 of 53
                                                                     11/28/18

      !"ÿ$ÿ%"&'()*+),-                                                               .--/ 0ÿ1/2&'()*+),-ÿ3()'"
                                                                                                                y
     45567689:;ÿ=9>7:9?@ÿABCÿ7ÿ8ÿ
                               A695@xf@a7
                                 DÿE8F  >\;
                                         GG                                           HÿIJKLDMNÿÿPÿQF
     DRE8F@ÿC:?S                                                                      HÿIJKLDMNÿPÿQF
     TKRE8F@ÿC:?S                                                                     HÿIMULVTWÿPÿQF
     TXRE8F@ÿC:?S                                                                     HÿITWJLMNMÿPÿQF
     KNRE8F@ÿC:?S                                                                     HÿITJDLXKTÿPÿQF
     VKRE8F@ÿC:?S                                                                     HÿIKTTLNUNÿPÿQF
   6Y8Zÿ=9?[>ÿY8Z@F9\@97ÿ]@Z@;8C\@97ÿ^:?S:_@ÿ̀67aÿb@8Ncÿd97@FCF6>@
      E8\@>ÿ̀67aÿ>:\@ÿCaQ>6?:;ÿb@8Ncÿd97@FCF6>@ÿ>8e7`:F@fÿg95@Fÿ8C@9ÿ>8BF?@ÿ;6?@9>@ÿ7a@F@ÿ:F@ÿ98
      ;6\67:7689>ÿ89ÿa8`ÿQ8BÿB>@ÿ67fÿh8Bÿa:Z@ÿ98ÿ;6\67>ÿ89ÿ@9Z6F89\@97>Lÿ9B\i@Fÿ8eÿ69>7:9?@>Lÿ?8F@>Lÿ@7?j
      Y8Z@F9\@97ÿkB95;@ÿe8Fÿb@8Ncÿd97@FCF6>@ÿi:>6?ÿ?89l_BF:7689ÿ69?;B5@>m
              :fÿg9;6\67@5ÿ69>7:9?@>ÿ̀67aÿ98ÿ?8F@ÿ;6\67>ÿe8Fÿ:9Qÿ@9Z6F89\@97jÿA5@ZLÿ7@>7Lÿ>7:_69_LÿCF85B?7689Lÿ@7?G
              ?fÿ^F@\6B\ÿ>BCC8F7ÿ:95ÿ5@Z@;8C\@97ÿ>@FZ6?@>ÿiQÿ6Y8Zÿ=9?fÿg9;6S@ÿ7a@ÿb@8Ncÿ?8\\@F?6:;ÿC:?S:_@Lÿ̀@
              >BCC8F7ÿQ8BFÿ@976F@ÿ:F?a67@?7BF@ÿ987ÿcB>7ÿb@8NcfÿAb@8NcLÿd;:>76?n@:F?aLÿg=Lÿo6?F8ÿn@FZ6?@>Lÿ@7?ffG
              5fÿb8ÿ;6\67:7689>ÿ89ÿ9B\i@Fÿ8eÿ5@Z@;8C@F>Lÿ@7?f


      IKJLWWWH
   TWWpÿ_8@>ÿ6978ÿ5@Z@;8C\@97f
   qa@ÿ\696\B\ÿ5@Z@;8C\@97ÿC:?S:_@ÿ?8>7>ÿIKJLWWWfÿr8Fÿ?8\C:F6>89ÿsÿQ8Bÿ?:9ÿ?a88>@ÿ7a@ÿITDULWWW
   ]@Z@;8C\@97ÿC:?S:_@ÿ8C7689ÿsÿ̀a@F@ÿITDULWWWÿ_8@>ÿ6978ÿ?89>B;769_ÿ>@FZ6?@>ÿ:7ÿYn4ÿ:CCF8Z@5ÿF:7@>f
   teÿ?8BF>@ÿsÿQ8Bÿ?:9ÿ?a88>@ÿa8`ÿ\B?aÿQ8Bÿ̀:97ÿ78ÿ>C@95fÿu@ÿ>6\C;Qÿ8v@FÿC:?S:_@>ÿ7a:7ÿC:F:;;@;ÿ?8\\@F?6:;
   >Bi>?F6C7689ÿF:7@>ÿ78ÿa@;Cÿ\:S@ÿCF8?BF@\@97ÿ@:>6@Ff



                                                              w

116898818                                                                                          104
0012312405                                    6789ÿÿ 89169ÿ789 ÿ868  Page 51 of 53
                   !"ÿ$ÿ%HME@&'AÿN(=?OC))*&+,-ÿ./00 *1ÿ23ÿ+4 2ÿ$%&'
                      Case 5:18-cv-07182-EJD Document          Filed 11/28/18




                    52-0)%1ÿ6,&7,8ÿ( )0,*+3%                                                             


         9:ÿ<=>?ÿ@A>B?CDÿE:ÿD:FÿG@?ÿ<H?=ÿ>ÿI@:JKÿLMBNÿB:OO@PBH>CÿQFRQBPHS?H:MTÿU:FÿG@?ÿ?=@ÿS@>B@ÿ:VÿOHME
      WM:<HMGÿI@:JKÿLMBNÿHQÿ?=@P@ÿ?:ÿ>QQHQ?ÿ<H?=ÿSP:EFB?H:MÿQFSS:P?ÿ?HBW@?QÿHVÿ?=@ÿX@ME:PÿD:FÿSFPB=>Q@EÿH?ÿVP:O
       B>MÿM:?ÿQ:CX@ÿ>MÿHQQF@ÿ:Mÿ?=@HPÿ:<MNÿY=HQÿHQÿM:?ÿX@PDÿFQ@VFCÿ<=@MÿD:Fÿ>P@ÿHMÿE@X@C:SO@M?ZÿFQHMGÿI@:JK
                           V:Pÿ[ÿ\ÿ]Zÿ:PÿE:ÿM:?ÿ=>X@ÿ>ÿOHQQH:MÿBPH?HB>CÿI@:JKÿE@SC:DO@M?N

                                    ^_`abcdace            qa_rsÿtceabhbuva       qa_rsÿtceabhbuva
                               fa`ag_hdaceÿjklmkna l_ddablukgÿvwhh_be yza{kwgeÿ_hacÿv_wbla
                                opÿqa_rsÿtceabhbuva        vwxvlbuheu_c              gulacva|
    }>QÿVFCCÿI@:JKÿ~M?@PSPHQ@             t                    t                    t
    VFMB?H:M>CH?DN
    >MÿSFPB=>Q@ÿ?=P:FG=                  qÿ                    t                    qÿ
    I@:JKÿLMBNÿ:PÿH?QÿP@Q@CC@PQ Y=@ÿ:X@PMO@M?                                  I@:JKÿS>P?M@PQÿ>P@
                               >BW>G@QÿV:PÿI@:JKÿ>P@                          V:PRHEE@Mÿ:Mÿ: @PHMG
                                :MCDÿ>X>HC>RC@ÿ?=P:FG=                        Q@PXHB@Qÿ:PÿQFSS:P?ÿV:P
                                       H:XÿLMBN                                I@:JKÿ:S@MÿQ:FPB@
                                                                                     CHB@MQ@QN
    >MÿFQ@ÿHMÿ>MD                        t                    t                    t
    @MXHP:MO@M?ÿV:Pÿ>MD                                U:FPÿQFRQBPHS?H:Mÿ=>Q
    SFPS:Q@T                                            CHOH?Qÿ:MÿMFOR@Pÿ:V
                                                        B:P@Qÿ>MEÿHMQ?>MB@Q

    :O@Qÿ<H?=ÿB:MQFC?HMG                    tÿ                     q                          q
    Q@PXHB@Qÿ<=HB=ÿB>MÿR@          Y=HQÿHQÿ<=>?ÿQ@S@P>?@Q
    FQ@Eÿ?:ÿRFHCEÿD:FP              :F?ÿ?=@ÿ:X@PMO@M?
    Q:CF?H:Mÿ>P:FMEÿI@:JKN         ]@X@C:SO@M?ÿ>BW>G@
    LMBCFEHMGÿLÿE@QHGMZ       VP:Oÿ?=@ÿB:OO@PBH>C
    ~YÿHOSC@O@M?>?H:MZ            QFSS:P?ÿQFRQBPHS?H:MN
    @M?@PSPHQ@ÿ>PB=H?@B?FP@Z      9FSS:P?ÿHQÿQ<>SS@Eÿ:F?
    >MEÿL9ÿ>MEÿB            <H?=ÿB:MQFC?HMGÿQ@PXHB@Q
    Q@PXHB@Q                       D:FÿB>MÿFQ@ÿ?:ÿRFHCE
                                   D:FPÿQ:CF?H:Mÿ>P:FME
                                            I@:JKN



116898818                                                                                      5104
0012312405                                    6789ÿÿ 89169ÿ78
                      Case 5:18-cv-07182-EJD Document           9
                                                               Filed  ÿ868  Page 52 of 53
                                                                     11/28/18
                                          !"#$%"$&        2" 34ÿ5$&"#)#67"    2" 34ÿ5$&"#)#67"
                                   '"l!_GF
                               ÿUENOA   "(@H
                                           )%"
                                            Y  $&ÿ+,-.,/" - %%"#-6,(ÿ78)) #& :;"<,8(&ÿ)"$ÿ7 8#-v"
                                    01ÿ2" 34ÿ5$&"#)#67"      7897-#6)&6$           (6-"$7"=
    >?@ABÿDEFGÿF??HBI                        `5a                 2b                   2b
    BAJKELABÿMNOÿBPQQ?JFÿF?
    MOOJABBÿRLLABBMSEHEFT
    UVWXLYÿMNOÿZ[\]R
    JA^PEJA@ANFB_
    >MNÿ[ÿPBAÿFGEBÿDEFGÿMNT                 `5a                         2b                        `5a
    M@?PNFÿ?cÿL?JABÿ?J                                            fgGAÿL?BFÿ?cÿM
    ENBFMNLABÿDEFG?PF                                          L?@@AJLEMHÿBPQQ?JF
    ENLPJJENdÿMOOEFE?NMH                                     BPSBLJEQFE?NÿEBÿSMBAOÿ?N
    L?BFBe
                                                             FGAÿL?JABÿMNOÿENBFMNLAB
                                                                     T?PÿPBA_

    >MNÿ[ÿLJAMFAÿLPBF?@                `5a                           `5aÿÿ                   `5aÿÿ
    OAJEKMFEKAÿKAJBE?NBÿ?c
    hA?ijÿkNFAJQJEBAeÿUklm
    ]TÿLPBF?@ÿhA?ij
    kNFAJQJEBAÿkOEFE?NY
    n?ABÿhA?ijÿ[NL_ÿQJ?KEOA           2 pÿ                           `5aÿÿ                   2bÿÿ
    ?oLEMHÿA@MEHÿMNOÿQG?NA nAKAH?Q@ANFÿQMLqMdAB
    QJ?OPLFE?NÿBPQQ?JFe O?ÿN?FÿNAAOÿQJ?OPLFE?N
                             BPQQ?JFIÿFGATÿBDMQÿ?PF
                             QJ?OPLFE?NÿBPQQ?JFÿc?J
                            L?NBPHFENdÿBAJKELABÿT?P
                                PBAÿF?ÿSPEHOÿT?PJ
                                    B?HPFE?N_
    n?ABÿ2brÿJA^PEJAÿT?P                                         `5aÿc?JÿMHHÿ
    F?ÿ?QANÿB?PJLAÿT?PJ     s?PÿO?ÿ2brÿGMKAÿF?ÿ?QANÿB?PJLAÿT?PJÿBTBFA@ÿFGMFÿPBABÿhA?ijÿkNFAJQJEBAÿMBÿM
    BTBFA@BÿFGMFÿBE@QHTÿPBA BAJKAJÿMBÿEFtBÿENFANOAOÿF?ÿSAÿPBAO_ÿs?Pÿ?NHTÿNAAOÿF?ÿ?QANÿB?PJLAÿLPBF?@ÿhA?ij
    hA?ijÿkNFAJQJEBAÿMBÿM      kNFAJQJEBAÿOAJEKMFEKABÿPNOAJÿFGAÿ?QANÿB?PJLAÿHELANBAÿMNOÿFGANÿ?NHTÿPNOAJ
    L?@Q?NANFÿENÿT?PJ                                 LAJFMENÿOEBFJESPFE?NÿL?NOEFE?NB_
    BTBFA@_



                                                         u

116898818                                                                            104
0012312405                                    6789ÿÿ 89169ÿ78
                      Case 5:18-cv-07182-EJD Document           9
                                                               Filed  ÿ868  Page 53 of 53
                                                                     11/28/18



                               ÿ\'-76h/<3:8^                                                                      o


    !"ÿ$% &
   '()*ÿ,-./ÿ'0ÿ1ÿ0)234156ÿ76*68)9:6-3ÿ.):91-;ÿ8).1367ÿ'-ÿ3<6ÿ=10<'->3)-ÿ?@ÿA635)ÿ1561/ÿ
   =6ÿ2).B0ÿ)-ÿCB'87'->ÿ'--)*13'*6ÿ0)8B3')-0ÿ2)5ÿDEÿ()*65-:6-3ÿ1>6-.'60ÿB0'->ÿ8617'->ÿ)96-F0)B5.6ÿ36.<-)8)>'60/

   GHIJKGJÿMN
   OPQRSÿUPVWXVQY
   Zÿ'-2)['>)*0)8/.):ÿ\:1'83)]'-2)['>)*0)8/.):^
   _ÿ̀abaÿc'.<:)-7ÿd'><41;ÿEB'36ÿeeeFfÿg86h1-75'1iÿjgÿkklma




   \'-76h/<3:8^
   nÿkmebÿ'()*ÿ,-./ÿg88ÿc'><30ÿc6065*67/




116898818                                                                                          04104
